                                                Hearing Date and Time: April 14, 2020 at 10:00 a.m.
                                                               Objection Deadline: March 11, 2020
                                                               Reply Deadline: March 25, 2020

Nader Mobargha
Michael P. Beys
BEYS LISTON & MOBARGHA LLP
641 Lexington Avenue, 14th Floor
New York, New York 10022
(646) 755-3603
nmobargha@blmllp.com
mbeys@blmllp.com
Attorneys for Defendant Azadeh Nasser Azari

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                             Chapter 11
 WANSDOWN PROPERTIES
 CORPORATION, N.V.,                                 Case No. 19-13223-smb
                    Debtor.
 WANSDOWN PROPERTIES                                Adv. Pro. No. 19-1450-smb
 CORPORATION, N.V.,
                    Plaintiff,                      NOTICE OF MOTION TO
        - against -                                 DISMISS AMENDED COMPLAINT
 AZADEH NASSER AZARI,
                    Defendant.

       PLEASE TAKE NOTICE that upon the Memorandum of Law in Support of Azadeh Nasser

Azari’s Motion To Dismiss The Debtor’s Amended Complaint Under Federal Rule of Bankruptcy

Procedure 7012 and Federal Rule of Civil Procedure 12(b)(6), and its attached exhibits, Defendant

Azadeh Nasser Azari will move, before the Honorable Stuart M. Bernstein, at the United States

Bankruptcy Court for the Southern District of New York, One Bowling Green, New York, New

York 10004, Courtroom 723, on April 14, 2020 at 10:00 a.m., to dismiss the Amended Complaint,

dated January 6, 2020, with prejudice, under Federal Bankruptcy Civil Procedure 7012 and Federal

Rule of Civil Procedure Rule 12(b)(6), and for such other and further relief as the Court deems

just and proper.




                                                i
       PLEASE TAKE FURTHER NOTICE that, according to a schedule approved by the Court

at the January 23, 2020 hearing, the Debtor’s opposition must be served by March 11, 2020, and

Defendant’s reply by March 25, 2020.



Dated: February 11, 2020



                                                   Respectfully submitted,

                                                                  /s/
                                                   Nader Mobargha
                                                   Michael P. Beys
                                                   BEYS LISTON & MOBARGHA LLP
                                                   641 Lexington Avenue, 14th Floor
                                                   New York, New York 10022
                                                   (646) 755-3603
                                                   nmobargha@blmllp.com
                                                   mbeys@blmllp.com
                                                   Attorneys for Defendant Azadeh Nasser Azari




                                              ii
Nader Mobargha
Michael P. Beys
BEYS LISTON & MOBARGHA LLP
641 Lexington Avenue, 14th Floor
New York, New York 10022
(646) 755-3603
nmobargha@blmllp.com
mbeys@blmllp.com
Attorneys for Defendant Azadeh Nasser Azari

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                           Chapter 11
 WANSDOWN PROPERTIES
 CORPORATION, N.V.,                               Case No. 19-13223-smb
                    Debtor.
 WANSDOWN PROPERTIES                              Adv. Pro. No. 19-1450-smb
 CORPORATION, N.V.,
                    Plaintiff,
        - against -
 AZADEH NASSER AZARI,
                    Defendant.




 DEFENDANT AZADEH NASSER AZARI’S MEMORANDUM OF LAW IN SUPPORT
    OF ITS MOTION TO DISMISS DEBTOR’S AMENDED COMPLAINT IN ITS
ENTIRETY UNDER FEDERAL BANKRUPTCY RULE 7012 AND FEDERAL RULE OF
                      CIVIL PROCEDURE 12(B)(6)




                                              i
                               TABLE OF CONTENTS


                                                                                      Page

PRELIMINARY STATEMENT…………………………………………………………………1

STATEMENT OF FACTS……………………………………………………………………….5

ARGUMENT……………………………………………………………………………………15

 I.     The Pleading Standards for a Motion to Dismiss a Claim Under
        544(b) of the Code …………………………………………………………………..15

 II.    The Debtor Fails to Allege a Single Fact to Support
        Its Claims Under Sections 274 and 275 of the New York
        Debtor and Creditor Law…………………………………………………………….16

 III.   The Debtor Fails to State a Basis to Void the Judgment…………………………….19

        A. Under Second Circuit Law, Bankruptcy Courts Must
           Respect Lawfully-Obtained Judgments And The
           Factual Findings Of State Courts ………………………………………………..19

        B. The Judgment Entry Was For Fair Consideration Since It Was To
           Repay An Antecedent Debt……………………………………………………...21

        C. The Debtor’s Admissions And Public Records Show That It Was Solvent……..23

 IV.    The Debtor Also Fails to State a Basis to Void the Pension Obligation ……….........25

        A. Debtor Admits Under Oath That There Was Consideration
           For The Pension Obligation……….........……….........……….........………........26

        B. The Debtor Does Not Even Allege – In A Conclusory Fashion – That It Was
           Insolvent When It Incurred The Pension Obligation……….........………............27

 V.     Without a Viable Claim Under the DCL §§ 273, 274, and 275, Debtor’s Claims
        Under §§ 278 and 279 Should Also Be Dismissed ……….........………....................28

 VI.    The Debtor’s Claim Under Sections 502(b) and 502(d) Also Must Fail…………….29

CONCLUSION…………………………………………………………………………………..29




                                           ii
                             TABLE OF AUTHORITIES

                                                                                Page

Cases

Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937 (2009)..………………………………………...16

Atlanta Shipping Corp. Inc. v. Chemical Bank, 818 F.2d 240 (2d Cir. 1987)……………………21

Azadeh N. Azari v. Wansdown, Index No. 652137/2016………………………………………….10

In re Musicland, 424 B.R. 95 (Bankr. S.D.N.Y. 2010) ………………………………………….15

In re Bernard L. Madoff Securities, 557 B.R. 89 (Bankr. S.D.N.Y. 2016)…………………..15, 16

In re Cohen, 92 B.R. 54 (Bankr. S.D.N.Y. 1988)………………………………………………...20

In re Crowthers McCall Pattern, Inc., 120 B.R. 279 (Bankr. S.D.N.Y. 1990)………………….15

In re Direct Access Ptrs LLC, 602 B.R. 495 (Bankr. S.D.N.Y. 2019)…………………………..19

In re Dreier, 462 B.R. 474 (Bankr. S.D.N.Y. 2011) ……………………………………………22

In re Higgins, 270 B.R. 147 (Bankr. S.D.N.Y. 2001) …………………………………………..20

In re Hydrogen, L.L.C., 431 B.R. 337 (Bankr. S.D.N.Y. 2010)…………………………………29

In re Musicland, 424 B.R. 95 (Bankr. S.D.N.Y. 2010)………………………………………….15

In re Operations NY LLC, 490 B.R. 84 (S.D.N.Y. 2013)………………………………..17, 23, 25

In re Trace Int’l Holdings, Inc., 301 B.R. 801 (Bankr. S.D.N.Y. 2003)…………………………22

In re Wonderwork, Inc., No. 16-13607 (SMB), 2020 WL 261801
       (Bankr. S.D.N.Y. Jan. 20, 2020)………………………………………………………17-18

The Liquidation Trust v. Daimler AG, 435 B.R. 169 (Bankr. S.D.N.Y. 2010)……………………22

Kelleran v. Andreijevic, 825 F.2d 692 (2d. Cir. 1987)…………………………………………..20

Kurana v. Wahed Invest, LLC, No. 18-CV-233 (LAK) , 2020 WL 364794
      (S.D.N.Y. Jan. 8, 2020) ………………………………………………………………….21

Kreuter v. Tsucalas, 734 N.Y.S.2d 185 (2d Dep’t. 2001)……………………………………….27

                                         iii
Movado Group, Inc. v. Presburg, 687 N.Y.S.2d 116 (1st Dep’t 1999)…………………………20

N.L.R.B. v. Bildisco & Bildisco, 465 U.S. 513 (1984)……………………………………………20

Official Comm. Of Asbestos Claimants of G-I Holding, Inc. v. Heyman,
        277 B.R. 20 (Bankr. S.D.N.Y. 2002) …………………………………………………18-19

Pashaian v. Eccelston Properties, Ltd., 88 F.3d 77 (2d. Cir. 1996) …………………………21-22

Sarama v. John Mee, Inc., 422 N.Y.S.582 (Civ. Ct. N.Y. Cty. 1979)……….…………………...27

Secured Capital Ptrs, LLC v. Wansdown, Index No. 150780/2018………………………………14

The Liquidation Trust v. Daimler AG, 435 B.R. 169 (Bankr. S.D.N.Y. 2010) ………………….22

Unscheid v. Sinnacher, 106 A.D.2d 380 (2d Dep’t 1984) ………………………………………27

Weiner v. McGraw-Hill, Inc., 457 N.Y.S.2d 193 (N.Y. 1982) ………………………………20-21

Whiteford Plastics v. Chase Nat’l Bank of N.Y.C., 179 F.2d 582 (2d Cir. 1950)………………..15

Statutes/Rules

11 U.S.C. § 544……………………………………………………………………………passim

11 U.S.C. § 502……………………………………………………………………………7, 15, 29

CPLR 3218 ………………………………………………………………………………10, 11, 19

CPLR 5015………………………………………………………………………………10, 11, 19

N.Y. Gen. Oblig. Law § 5-1105 (McKinney 1989)………………………………………………27

New York Debtor and Creditor Law § 273 ……………………………………………2, 15, 19, 29

New York Debtor and Creditor Law § 274…………………………………………………..passim

New York Debtor and Creditor Law § 275…………………………………………………..passim




                                          iv
       Defendant Azadeh Nasser Azari (“Ms. Azari”) submits this memorandum of law in

support of her motion to dismiss Plaintiff Wansdown Properties Corporation, N.V.’s (the

“Debtor”) Amended Complaint, filed January 6, 2020 (“Amended Complaint” or “Am.

Compl.”), under Federal Rule of Bankruptcy Procedure 7012 and Federal Rule of Civil

Procedure 12(b)(6), with prejudice. Ms. Azari consents to entry of final orders or judgment by

the bankruptcy court under Federal Rule of Bankruptcy Procedure 7012(b).

                                   PRELIMINARY STATEMENT

       1.      Four years ago, Gholam Reza Golsorkhi (“Golsorkhi”), the President and

Managing Director of the Debtor for the past 40 years, executed a confession of judgment, dated

February 10, 2016 (“Confession of Judgment” or “Judgment”), on behalf of the Debtor and

Princess Achraf Pahlavi (the “Princess”), the twin sister of the late Shah of Iran who was

deposed in the country’s 1979 revolution, in Ms. Azari’s favor. The Confession of Judgment

memorializes years of promises that the Debtor and the Princess made to Ms. Azari about her

pension after her employment with them ends (“the Pension Obligation”). The sworn

Confession of Judgment does not just memorialize Ms. Azari’s 49 years of service to the

Princess since she was 19 years old, but also confirms the consideration for the pension – even

using the term “consideration” – which was Ms. Azari’s obligation to remain with, and continue

working for, the Princess and the Debtor until her death. Ms. Azari complied with her

obligations, and the Debtor returned the favor by waging a three-year litigation campaign after

the Princess died to cheat Ms. Azari out of the promised Pension. The litigation included two

attempts to vacate the Confession of Judgment, one by the Debtor and one by a beneficiary of its

sole shareholder, Pelmadulla Stiftung (“Pellmadulla”). Both were unsuccessful, with the First

Department and the Honorable Nancy M. Bannon of the Supreme Court of New York dismissing

both actions at the pleading stage. The First Department held that Golsorkhi had the authority to

                                                1
bind the Debtor when he made the promises to Ms. Azari and to confirm the debt in the

Confession of Judgment, and that Ms. Azari did not engage in any misconduct in either the

execution or the docketing of the Judgment. As such, the Debtor owes Ms. Azari her Pension, an

obligation that the Debtor still has not accepted.

       2.      Now, the Debtor has filed a third action to vacate the Judgment, this time

claiming the action is on behalf of creditors under sections 273, 274, and 275 of New York

Debtor and Creditor Law (“DCL”), made applicable through section 544(b) of the Bankruptcy

Code (the “Code”). Specifically, the Debtor seeks to use these state statutes to vacate two

different transfers, the docketing of the Confession of Judgment (the “Judgment Entry”) and the

Pension Obligation, which was the reason the Debtor signed the Confession of Judgment. The

Debtor, however, fails to satisfy the basic pleading requirements to vacate the transfers under the

DCL for the following reasons.

       3.      First, the Debtor’s claims under DCL §§ 274 or 275 fail because they violate the

Supreme Court and this Court’s pleading requirements by simply repeating the statutory

language rather than alleging any facts. DCL § 274 claims require that the Debtor allege what

“business or transaction it was about to engage in” when either transfer occurred, and which

“creditors [became] creditors during the continuance of such business or transaction.” Rather

than allege facts to satisfy this statutory requirements, the Debtor simply recites the statute.

Similarly, for its DCL § 275 claim, the Debtor fails to allege a single fact supporting its claim

that, at the time of either the Pension Obligation or the Judgment, the Debtor “intend[ed] or

believe[d] that [it] would incur debts beyond [its] ability to pay as they mature.” If anything,

public records show the opposite to be true. In 2016, when the Judgment was docketed, the

Debtor listed its sole asset, a Townhouse located at 29 Beekman Place, New York, New York

10022 (the “Townhouse”) for sale at $34 million. Even if the Debtor attempts to argue that in

                                                     2
hindsight this was not the true market value of the Townhouse, it shows that, at the time, the

Debtor believed that it had plenty of equity to pay its debts once the Townhouse was sold.

Regarding the Pension Obligation, the Debtor does not – and it cannot – allege that, when the

Debtor and Princess made the promises to Ms. Azari, years before the Confession of Judgment

when the Princess was alive and living in New York City, it intended to, or believed that it

would, incur debts beyond its ability to pay as they mature. The Debtor cannot claim it must

wait for discovery to plead these basic facts since it is the Debtor – and nobody else – who

knows about its own business transactions and its intentions or beliefs about its debts. In the

past, this Court has dismissed such DCL claims based on the same pleading deficiencies and

should do so now.

       4.      Second, even if the Court were to look past the Debtor’s failure to plead any facts

to supports its claim, the Debtor’s DCL claims still fall short because it fails to satisfy the

elements of the statute, namely the Debtor’s insolvency and a lack of consideration by Ms. Azari

for either the Pension Obligation or the Judgment Entry.

       5.      The Second Circuit and this Court have held that it is well-settled law that the

payment of an antecedent debt satisfies the DCL’s fair consideration requirement and precludes

an action under the DCL. The Confession of Judgment simply memorializes the Pension

Obligation and its docketing only secured repayment of the Pension Obligation, an antecedent

debt. Furthermore, in the Confession of Judgment, the Debtor admits – under oath – that Ms.

Azari gave consideration for her Pension:

       In consideration of her loyalty, competence, and diligence, and to keep Ms. Azari as the
       manager of Wansdown and a key employee of the Private Secretariat for years to come,
       on multiple occasions in [Golsorkhi’s] presence, the Princess assured Ms. Azari that she
       would take care of Ms. Azari’s future and that Ms. Azari’s future would be set.

       Following the Princess’ directive and wishes, [Golsorkhi], as the President and Managing
       Director of [the Debtor] and the Head of the Private Secretariat, assured Ms. Azari

                                                   3
       several times that her future was set and that she should have no concerns about her
       financial security when she retires. Specifically, [Golsorkhi] promised her that [the
       Debtor] and the Private Secretariat would pay her monthly salary for the remainder of her
       life. The intention of this promise and pension was for Ms. Azari to maintain the same
       standard of living after her employment with [the Debtor] and the Private Secretariat
       ends. Relying on these promises and assurances, Ms. Azari continued to work at [the
       Debtor] and continues so today.

       [Golsorkhi] acknowledges and do[es] not dispute that [the Debtor] and the Private
       Secretariat owes Ms. Azari the Azari Pension…


       6.      The Debtor even uses the talismanic word “consideration.” The Debtor’s

response to its own sworn statement is to contradict itself by arguing that the Pension Obligation

was only for “prior loyalty”, and therefore, there was no consideration. This argument fails for

two reasons. First, the unambiguous terms of the sworn Confession of Judgment show that Ms.

Azari did give “new” or “future” consideration when she relied on the promises of the Princess

and the Debtor and remained at their service, and continued to work for them until the Princess’s

death. Second, General Obligations Law § 5-1105 makes an exception to the rule that past

consideration is no consideration when the past consideration is “expressed in writing and is

proved or given or performed.” Here, the Debtor expresses the past consideration in writing,

and also confirms, in writing, Ms. Azari’s 49 years of unblemished service. It is all there, in

black and white, under oath.

       7.      The Debtor also fails to adequately allege that it was insolvent either at the time

of the Pension Obligation or the Judgment Entry.     It fails to allege the fair salable value of the

Townhouse, or the amount of its liabilities, at the time of Judgment Entry. It does not even

provide estimates. As such, the Debtor has no basis to claim it was insolvent. In fact, Debtor’s

own admissions – specifically, its signature on a $17 million contract of sale in 2017– confirm

that it was more than solvent. Public records also confirm that, when the Debtor executed the

Confession of Judgment in early 2016, it only had a $3 million mortgage and, when the

                                                 4
Judgment was docketed, its mortgage was raised to merely $5 million, leaving substantial equity.

Even more significantly, the Debtor fails to allege a single statement, even a conclusory one,

about any aspect of its financial condition when it incurred the Pension Obligation and promised

Ms. Azari her pension.

         8.       In short, Debtor’s complaint fails on almost every level. It fails to allege a single

fact to support its DCL §§ 274 and 275 claims. It fails to allege a lack of consideration for the

Judgment Entry, since it was a payment of an antecedent debt. It admits under oath that Ms.

Azari gave consideration for her Pension Obligation. It fails to allege any basis for its

insolvency at the time of Judgment Entry, not even providing estimated values for its assets or

liabilities. If anything, its own admissions contradict its conclusory claim of insolvency.

Finally, Debtor’s Amended Complaint fails to allege – even in a conclusory way – that it was

insolvent when it incurred the Pension Obligation. Consequently, just like the state appellate

and the trial court did, this Court should dismiss the Debtor’s Amended Complaint in its entirety.

                                      STATEMENT OF FACTS

         9.       The following facts are based on the Debtor’s allegations, the Debtor’s sworn

admissions, and undisputed public records.

I.       THE PARTIES

               a. Plaintiff Debtor

         10.      The Debtor is a Netherland Antilles corporation with its “principal place of

business at [Townhouse].” (See Ex. 1, Confession of Judgment, ¶ 2; see also Ex. 2, Am. Compl.,

¶ 13).

         11.      The Townhouse is also Debtor’s “principal asset.” (Ex. 2, ¶ 13).

         12.      Pelmadulla, a “trust…formed under the laws of the country of Lichtenstein

and…domiciled in Vaduz, Lichtenstein”, is the Debtor’s sole shareholder. (Ex. 2, ¶ 15).

                                                    5
          13.      Both the Debtor and Pelmadulla were formed to serve the estate of the Princess.

                b. Golsorkhi, the Debtor’s President and Managing Director,

          14.      For the past 40 years, since the Debtor’s formation in 1979, Golsorkhi has served

as the Debtor’s President and Managing Director. As such, he has “responsibility over the

compensation of all employees.” (Ex. 1, at ¶ 1).

          15.      Golsorkhi was Defendant Ms. Azari’s boss.          (See id.)

          16.      Since 1970, Golsorkhi also has served as the Head of the Private Secretariat of the

Princess.1 (See Ex. 2, ¶ 16; see also Dock. No. 15, ¶ 17)(citing Golsorkhi online profile). From

1979 until her death in 2016, the Princess lived in exile in France and New York, spending much

of her time in the Townhouse until her final years.          (See Ex. 2, ¶¶ 23-24).

                c. Defendant Ms. Azari

          17.      Ms. Azari was the Princess’ oldest employee and worked for her for 49 years.

(See Ex. 1, ¶ 3). During this period, Ms. Azari held two positions. From 1967 until 1979, Ms.

Azari worked for the Iranian royal family at the Consulate General of Iran. In 1979, when a

revolution occurred overthrowing the royal family, she refused to swear allegiance to the current

theocratic regime in power, and as a result, her Iranian passport and diplomatic visa were

revoked.        Ms. Azari has not visited Iran since then, and can never return to Iran again. (See id.,

¶ 9).

          18.      After the revolution, Ms. Azari continued to work for the Princess and started her

position at the Debtor. She worked for the Debtor and the Princess from 1979 until December

2016 when the Debtor ended her employment after the Princess’ death. (See id., ¶ 10).

          19.      Ms. Azari has not held any other position during her working life. (See id., ¶ 3).



1
    The Private Secretariat is the personal bureau of the Princess.

                                                        6
             d. The Creditors On Behalf of Whom The Debtor Filed This Action

       20.      The Debtor has filed this action to void Ms. Azari’s Judgment. The only two

named creditors in the Amended Complaint are National Investment Bank (N.A.), N.V. (the

“Bank”), the mortgagee on the Debtor’s Townhouse, and the New York State Department of

Taxation (“New York State”). (See Ex. 2, ¶ 27). Both are secured creditors who are guaranteed

payment of their claims in full, plus interest. (See Dock. 13, Official Form 206D).

       21.      The Debtor does generally allege that there is “at least one creditor who held and

holds matured or unmatured unsecured claims against Plaintiff that were allowable claims under

section 502 of the Bankruptcy Code.” (Ex. 2, ¶¶ 66, 71, 76, 81, and 86).

II.    MS. AZARI’S PENSION

             a. The Princess And The Debtor Promise Ms. Azari A Pension If Ms. Azari
                Remains An Employee Of The Debtor And The Princess For Life_______

       22.      It is undisputed that the Pension Obligation arose as follows.

       23.      “From October 1979 until [2016], Ms. Azari diligently and loyally worked for

[the Debtor] and the Private Secretariat. She [showed] competence, diligence, and loyalty in her

duties. She began her employment at [the Debtor] as an executive assistant, and ultimately

became [the Debtor’s] office manager. She [was] an integral part of [the Debtor]. Indeed, Ms.

Azari single-handedly operated and managed [the Debtor] and was often the only executive staff

member at [the Debtor’s] New York office while [Golsorkhi] traveled frequently to handle

matters abroad.” (Ex. 1, ¶ 11).

       24.      “In consideration for her loyalty, competence, diligence, and to keep Ms. Azari as

the manager of [the Debtor] and a key employee of the Private Secretariat for years to come, on

multiple occasions in [Golsorkhi’s] presence, the Princess assured Ms. Azari that she would take

case of Ms. Azari’s future and that Ms. Azari’s future would be set.” (Ex. 1, ¶ 14) (emphasis



                                                 7
added). This was significant for Ms. Azari given that the Debtor “did not provide any of its

employees with ERISA, 401(k) or 403(b), or any other pension or profit-sharing plans.” (Dock.

No. 13, pg. 20, Form 207, Part 9).

         25.     “Following the Princess’ directive and wishes, [Golsorkhi], as the President and

Managing Director of [the Debtor], assured Ms. Azari that her future was set and that she should

have no concerns about her financial security when she retires. Specifically, [he] promised her

that [the Debtor] and the Private Secretariat would pay her monthly salary for the remainder of

her life. The intention of this promise and pension was for Ms. Azari to maintain the same

standard of living after her employment with [the Debtor] and the Private Secretariat ends.” (Ex.

1, ¶ 15).

         26.     In exchange, Ms. Azari would continue working for the Princess and the Debtor

until her death, displaying the trust, loyalty, and discretion that was integral to the job, and would

not pursue any other job. (Ex. 1, ¶¶ 14 & 15).

         27.     Ms. Azari “[r]el[ied] on the [the Debtor and the Princess’] promises and

assurances,” when she “continued to work at [the Debtor]” until after the Princess’ death. (Ex. 1,

¶ 15).

         28.     The reason why keeping Ms. Azari on staff was so important was because “[t]rust

and loyalty were premium qualities to work for both [the Debtor] and the Private Secretariat,”

and Ms. Azari “possessed both.” (Ex. 1, ¶ 13). Ms. Azari was also “protective” of the Princess.

(Ex. 1, ¶ 12).   Throughout her life, the Princess encountered danger and betrayal. “In 1977,

two men with semiautomatic pistols opened fire on the Princess’ Rolls-Royce when she was

returning from a night at the casino in Cannes, killing her lady in waiting and wounding her

driver.” (See, e.g., NEW YORK TIMES, “Ashraf Pahlavi, Twin Sister of Iran’s Last Shah, dies at

96”, dated January 8, 2016). It was an assassination attempt on the Princess’ life. After the

                                                  8
revolution, the danger only increased. In December 1979, 10 months after the Iranian revolution,

a lone gunman assassinated the Princess’ son, Prince Shahriar Shafik, in Paris. In Iran, the

Ayatollah, the self-proclaimed head of Iran’s revolutionary tribunal, claimed responsibility for

the murder. (See, e.g., THE WASHINGTON POST, “Nephew of Deposed Shah Murdered in Paris

Street”, dated December 8, 1979).

       29.      Golsorkhi admits that it was due to Ms. Azari’s “twelve years of loyalty at the

Consulate General” prior to the revolution and “her refusal to pledge allegiance” to the Ayatollah

that caused the Princess and the Debtor in 1979 to “hire[] Ms. Azari to work for [the Debtor] and

the Private Secretariat under [his] supervision.” (Ex. 1, ¶ 10).

       30.      Ms. Azari’s willingness to remain in her position until the Princess’s death

allowed the Princess and the Debtor to avoid the “difficult, if not impossible task”, of “replac[ing

Ms. Azari]” with a less trustworthy and loyal– and much less known – stranger. (Ex. 1, ¶ 13).

       31.      In 2012, the Princess permanently moved to Monaco. Ms. Azari did not have any

contact with the Princess again due to her failing mental health.

       32.      On January 7, 2016, the Princess passed away.

       33.      All of these facts are undisputed and based on public records or the Debtor’s own

sworn admissions.

             b. Golsorkhi, The President And Managing Director Of The Debtor,
                Memorializes The Princess And The Debtor’s Promises In A Confession Of
                Judgment_________________________________________________________

       34.      On February 10, 2016, a few weeks after the Princess’ death, Golsorkhi, as [the

Debtor’s] President and Managing Director, memorialized the years of past promises concerning

Ms. Azari’s pension and her spotless performance during her 49-year tenure in a Confession of

Judgment, which he had notarized. (Ex. 1, ¶¶ 3 & 5). The $2.7 million pension amount in the




                                                 9
Confession of Judgment was based on Ms. Azari’s estimated 25 years’ life expectancy after her

retirement. (Ex. 1, ¶ 5).

             c. The Debtor Does Not Dispute The Debt And Admits That It Owes It To Ms.
                Azari_____________________________________________________________

       35.      The Debtor “doe[s] not dispute that [it]…owes Ms. Azari” her “Pension.” (Ex. 1,

¶ 16). Golsorkhi further admits that the “Confession of Judgment is based upon a debt justly due

and owing by [the Debtor] and the Private Secretariat.” (Ex. 1, ¶ 7).

       36.      The Debtor also authorized Ms. Azari to file and enter the Confession of

Judgment” in New York County, which she did on February 12, 2016. (Ex. 1, ¶¶ 17 & 18); see

also Azadeh N. Azari v. Wansdown, Index No. 652137/2016 (Case docket reflecting entry of the

Judgment).

       37.      Ultimately, the clerk docketed the Judgment on April 21, 2016. (See Ex. 3,

Docketed Judgment (i.e., the Judgment Entry).

III-   THE DEBTOR BEGINS AN UNSUCCESSFUL LITIGATION CAMPAIGN TO
       RENEGE ON ITS OWN AFFIDAVIT GRANTING MS. AZARI HER
       PENSION_______________________________________________________________

       38.       Despite the Debtor’s unequivocal admission that it owed the Pension Obligation

to Ms. Azari and its authorization for her to enter the Judgment, three years ago, on February 13,

2017 – without giving Ms. Azari any notice – the Debtor filed an action in New York Supreme

Court under CPLR 3218 and CPLR 5015 to renege on its own affidavit memorializing the

pension it promised Ms. Azari. (See Wansdown v. Azari, Index No. 151406/2017) (the “First

Action”). CPLR 3218 requires affidavits of confession of judgment to comply with certain

statutory requirements, including “stating concisely the facts out of which the debt arose and

showing that the sum confessed is justly due or become due.” CPLR 5015 allows a court to




                                                10
vacate a judgment on the grounds of “fraud, misrepresentation, or other misconduct by the

adverse party.”

       39.     On October 23, 2018, after one and a half years of litigation, the First Department

unanimously held that the Judgment was valid, and dismissed the entire complaint under CPLR

3211(a)(1) and (7). (See Dock. No. 15, ¶ 18). Specifically, the First Department held that

Golsorkhi had the authority under the Debtor’s Articles of Incorporation to bind the Debtor and

execute the Judgment in Ms. Azari’s favor. The First Department also found no “misconduct”

by Ms. Azari in the execution or entry of the Judgment. (Id.) (holding “[t]he misconduct alleged

in the complaint is not the sort of misconduct that would warrant vacating the judgment (See

Giryluk, 30 AD2d at 23 [a judgment by confession has “all the qualities, incidents and attributes

of a judgment on verdict, including a presumption of validity.”]).”

       40.     In its decision, the First Department considered and disregarded all of the

Debtor’s allegations and arguments, including that (i) “[i]n late 2012, the Pelmadulla took over

the management and control of” the Debtor; (ii) Ms. Azari’s son, who is a lawyer, drafted the

Confession of Judgment; (iii) the Confession of Judgment “did not create a contractual

obligation on [the Debtor];” and (iv) the Confession of Judgment “did not modify Azari’s

employment status from that of an at-will employee.” (See First Action, Dock. No. 1, ¶¶ 17, 25,

28). In the face of the First Department’s findings, the Debtor recycles these allegations in its

Amended Complaint in this bankruptcy.      (See Ex. 2, ¶¶ 22, 32, 33).

       41.     Almost a year later, on October 1, 2019 – a week before a duly-noticed sheriff’s

sale of the Town House – Kamran Abbas-Vahid, a beneficiary of Pelmadulla, the Debtor’s

shareholder, filed a second action in New York Supreme Court to vacate the Judgment again

under CPLR 3218 and CPLR 5015, and alleged “fraud and collusion” against Ms. Azari (the




                                                11
“Second Action”). Abbas-Vahid also sought a temporary restraining order (“TRO”) to enjoin the

Sheriff’s Sale. (See Dock. No. 15, at ¶¶ 19-20).

        42.    Judge Bannon denied the TRO and dismissed the entire Second Action. (See id.

at ¶ 21).

IV-     THE DEBTOR FILES THIS BANKRUPTCY PETITION TO AVOID MS.
        AZARI’S JUDGMENT________________________________________________

        43.    On October 8, 2019, the Debtor filed this bankruptcy petition to (i) seek a third

attempt to void Ms. Azari’s pension, this time in an adversary proceeding, and (ii) sell the

Townhouse under a bankruptcy plan to 29 Beekman Corp., a buyer, to save taxes. This time, the

Debtor claimed it was not seeking to void the Judgment Entry and Pension Obligation on its own

behalf, but rather on behalf of creditors under section 544(b) of the Code.

        44.    On December 18, 2019, the Debtor filed its adversary proceeding to void Ms.

Azari’s pension, and on January 6, 2020, it amended its complaint.

        45.    In the Amended Complaint, the Debtor represented that it is seeking to void two

transfers: the Pension Obligation and the Judgment Entry. (See Ex. 2, ¶ 2)(the two transfers are

the “transfers effected by the Confession of Judgment” and the “docketing of the judgment”); see

also Ex. 4, Excerpt from Transcript of January 16, 2020 Hearing re: Adversary Proceeding,

53:17-19 (counsel for Debtor indicates that the “two transfers” are “the creation of the

obligation” and “recording the lien and the judgment”)).

        46.    During the Debtor’s three-year litigation campaign against Ms. Azari, which

continues today, Ms. Azari has not had a job or any income, and has not received any of her

promised Pension.

V-      DEBTOR DOES NOT ALLEGE ANY FACTS SHOWING THAT IT WAS
        INSOLVENT WHEN EITHER TRANSFER OCCURRED____________________




                                                12
       A. The Debtor Fails To Allege That It Was Insolvent When It Incurred The
          Pension Obligation___________________________________________________

       47.     In its Amended Complaint, the Debtor fails to allege that it was insolvent – even

in a conclusory fashion – when it incurred the Pension Obligation. The Debtor incurred the

Pension Obligation years before it memorialized it by executing the Confession of Judgment.

       B. The Debtor’s Conclusory Allegation Of Insolvency At The Time Of Judgment
          Entry Is Unsupported By Any Facts And Is Contradicted By Its Own Public
          Admissions And Records______________________________________________

       48.     The Debtor alleges that it was balance sheet insolvent when the Judgment was

entered, because “[t]he sum of its debts exceeded that of its assets in that the Townhouse was

mortgaged, it had continuing payroll obligations and obligations to other creditors, and liens and

warrants issued and recorded against its property by the Commissioner of Labor, State of New

York resulting from its inability and failure to pay the amounts owed to the State.” (Ex. 2, ¶ 27).

       49.     The Debtor, further alleges that, when the Judgment was entered, it did “not have

sufficient funds to pay its debts such as real estate taxes or mortgage payments”, and that “non-

consensual liens and warrants had been filed and recorded encumbering [the Debtor’s] property.”

(Ex. 2, ¶¶ 37 & 46).

       50.     The Debtor, however, does not provide any estimates for its liabilities or even a

fair market value estimate for its sole asset, the Townhouse. If anything, the Debtor’s allegations

of insolvency at the time of Judgment Entry are contradicted by undisputed public records and

Debtor’s admissions.

       51.     First, the Debtor’s Title Report show that those “non-consensual liens and

warrants” – which only totaled $36,573.57 – were docketed on October 12, 2016, almost six

months after the Judgment Entry on April 21, 2016. (Ex. 5, Judgment Docket and Lien

Information from Title Report).



                                                13
       52.     Second, according to its own public records and a signed contract, the Debtor was

balance sheet solvent. In February 2016, when the Second Transfer occurred, it consented to

have its property listed on the market at $34 million. (Ex. 6, Streeteasy Town House Sale

Prices) (listing Town House for $34 million). Even a year and a half later, in late 2017, the

Debtor admitted that the Townhouse was worth at least $17 million by signing a Contract For

Sale for $17 million. (See Ex. 7, Contract of Sale, dated December 18, 2017). The buyer also

thought it was a great price and filed an action against the Debtor for specific performance of the

contract. (See Secured Capital Ptrs, LLC v. Wansdown, Index No. 150780/2018 Dock. No. 1)

(the “Real Estate Action”). The Court ultimately dismissed the buyer’s case for failing to timely

pay the contract deposit, even though the Debtor did attempt belatedly to wire the contract

deposit to the Debtor. (The Real Estate Action, Dock No. 82, Notice of Entry of Court’s

Decision, at 7) (buyer’s attorney “advised [seller’s attorney]…that the Down Payment had been

transferred ‘for the purpose of completing the sale of 29 Beekman per the December 2017

contract’”). The Debtor does not allege any facts about its debt-to-equity ratio to contradict these

public records or admissions.

       53.     Third, even with the mortgage that the Debtor alleges, the undisputed record

confirms that the Debtor was balance sheet insolvent. When the Debtor executed the Confession

of Judgment, the Debtor only had a $3 million mortgage. (See Bank. Proc., Dock No. 44, ¶ 1).

When the Judgment was docketed, the Debtor’s mortgage had increased to $5 million. (Id.) As

such, the Debtor had plenty of equity under either a $34 million or $17 million, or even a $10.3

million valuation.

       54.     Since the Debtor has never paid Ms. Azari any cash to satisfy her Pension

Obligation – not when it incurred the obligation or when it signed the Judgment – neither the

Pension Obligation nor the Judgment Entry affected the Debtor’s ability to pay its bills.

                                                14
                                            ARGUMENT

I.      THE PLEADING STANDARDS FOR A MOTION TO DISMISS A CLAIM
        UNDER 544(B) OF THE CODE__________________________________________

        55.     The Debtor alleges state claims under sections 273, 274, 275, 278 and 279 of the

New York Debtor and Creditor Law (“DCL”), on behalf of its creditors, based on its avoidance

power under section 544(b) of the Code.

        56.      To assert a claim under section 544(b), the Debtor must allege as follows:

Except as provided in paragraph (2), the trustee may avoid any transfer of an interest of the
debtor in property or any obligation incurred by the debtor that is voidable under applicable law
by a creditor holding an unsecured claim that is allowable under section 502 of this title or that is
not allowable only under section 502(e) of this title.

11 U.S.C. § 544(b) (emphasis added).

        57.     Following the plain language of the statute, this Court has held that a debtor may

only assert a claim under section 544(b) on behalf of a “triggering creditor…holding an

allowable unsecured claim who could have avoided the transfer under non-bankruptcy law.” In

re Musicland, 424 B.R. 95, 102 (Bankr. S.D.N.Y. 2010); see also In re Bernard L. Madoff

Securities, 557 B.R. 89, 119 (Bankr. S.D.N.Y. 2016) (“Thus, the Trustee’s state law fraudulent

conveyance claims depend on the existence of a creditor holding an allowed unsecured claim

against BLMIS”); In re Crowthers McCall Pattern, Inc., 120 B.R. 279, 288 (Bankr. S.D.N.Y.

1990) (“[A] transaction can be avoided under section 544(b) only to the extent the avoidance

benefits unsecured creditors”) (citing Collier on Bankruptcy ¶ 544.03 (15th ed. 1989); Whiteford

Plastics v. Chase Nat’l Bank of N.Y.C., 179 F.2d 582, 584) (2d Cir. 1950).

        58.     This Court has also discussed the pleading standard on a motion to dismiss an

avoidance claim. “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its fact. A claim has facial

plausibility when the plaintiff alleges factual content that allows the court to draw the reasonable


                                                  15
inference that the defendant is liable for the misconduct alleged. Courts do not decide

plausibility in a vacuum. Determining whether a claim is plausible is a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense. The

plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

possibility that a defendant acted unlawfully.” In re Madoff, 557 B.R. at 111 (citations omitted).

       59.     Following the Supreme Court decision in Ashcroft v. Iqbal, 556 U.S. 662, 129 S.

Ct. 1937 (2009), this Court outlined “a two-step approach in deciding a motion to dismiss.” Id.

at 111. “First, the court should begin by identifying pleadings that, because they are not more

than legal conclusions, are not entitled to the assumption of the truth. Threadbare recitals of the

elements of a cause of action supported by conclusory statements are not factual. Second, the

court should assume the veracity of well-pleaded factual allegations, [and] determine whether,

together, they plausibly give rise to an entitled of relief.” Id. (citing Iqbal, 556 U.S. 678-79).

II-    THE DEBTOR FAILS TO ALLEGE A SINGLE FACT TO SUPPORT ITS
       CLAIMS UNDER SECTIONS 274 AND 275 OF THE NEW YORK DEBTOR AND
       CREDITOR LAW_______________________________________________________

       60.     In its Amended Complaint, the Debtor does precisely the opposite, failing to

allege basic facts that are key to pleading a claim under DCL §§ 274 and 275.

       61.     Sections 274 and 275, respectively, read as follows:

               Conveyances by persons in business: Every conveyance made without fair
               consideration when the person making it is engaged or is about to engage in a
               business transaction for which the property remaining in his hands after the
               conveyance is an unreasonably small capital, is fraudulent as to creditors and as to
               other persons who become creditors during the continuance of such business or
               transaction without regard to his actual intent.

               Conveyances by a person about to incur debts: Every conveyance made and
               every obligation incurred without fair consideration when the person making the
               conveyance or entering into the obligation intends or believes that he will incur
               debts beyond his ability to pay as they mature, is fraudulent as to both present and
               future creditors.



                                                  16
(emphasis added).

       62.     In its Amended Complaint, all the Debtor does is repeat the statutory language of

DCL §§ 274 and 275. (See Ex. 2, at ¶¶ 49-50) (simply quoting the statutory language). This

Court has held that simply repeating legal conclusions in a statute does “not entitle [the Debtor]

to the assumption of the truth” of those claims, even on a motion to dismiss. In re Madoff

Securities, 557 B.R. 89 at 111 (“[T]hreadbare recitals of the elements of a cause of action

supported by conclusory statements are not factual”) (citing the Supreme Court decision in Iqbal,

556 U.S. 678-79); see also In re Operations NY LLC, 490 B.R. 84, 99 (S.D.N.Y. 2013)(This

Court dismisses DCL § 275 claim where complaint “does not allege any facts relating to the

Debtor’s intent to incur debt that it believed it would be unable to pay”); supra § I.

       63.     To satisfy is pleading requirements for DCL section 274 claim, the Debtor alleges

that it “was engaged in business or a transaction, or was about to engage in business or

transaction, for which any property remaining with the Debtor after the conveyance constituted

unreasonably small capital.” (Ex. 2, ¶ 49). Aside from quoting the statutory language word-for-

word again, the Debtor fails to even hint at what that “business” or “transaction” it was engaged

in, or was about to engage in, such that the Confession of Judgment would have shrunk its

capital to an unreasonably small amount. The Debtor also fails to allege, even generally, who

“bec[a]me [a] creditor during the continuance of such business or transaction” or whether the

Debtor ultimately paid the creditor’s obligation.

       64.     Similarly, for its DCL § 275 claim, the Debtor fails to allege a single fact to

support its claim that it “intend[ed] to incur, or believed [it] would incur, debts that would be

beyond the Debtor’s ability to pay as those debts matured” when it incurred the Pension

Obligation or signed the Judgment. (Ex. 2, ¶ 50). This is fatal to the Debtor’s claim, even on a

motion to dismiss. See, e.g., In re Wonderwork, Inc., No. 16-13607 (SMB), 2020 WL 261801, at

                                                 17
* 24 (Bankr. S.D.N.Y. Jan. 20, 2020) (This court dismissed the claim because it did “not plead

the Debtor’s subjective belief that it would be unable to repay the…loans” and a report showed

that the opposite was true). As a matter of law, Golsorkhi, the President and Managing Director

of the Debtor, could not have believed that the Confession of Judgment would result in “debts

that would be beyond the Debtor’s ability to pay as those debts matured” when he consented to

list the Townhouse for $34 million at the time of Judgment Entry. (Ex. 2, ¶ 50). Regardless of

whether the $34 million sale price represented its true market value, at the time of Judgment

Entry, when the Townhouse was listed at $34 million, the Debtor subjectively believed that the

sale would result in substantial proceeds to cover all the debts. The Debtor has not made a single

factual allegation to even allow an inference to support its belief that it “would incur

debts…beyond [its] ability pay.” (Id.).

       65.     Furthermore, the Debtor cannot claim that it needs discovery from Ms. Azari to

allege these key facts for its DCL §§ 274 and 275 claims since it is the Debtor itself – not Ms.

Azari – who possesses knowledge concerning the “business transactions” it entered into and its

“intent” or “belief” about its future debts. Nobody else can testify or provide information about

these issues. Only the Debtor can. And it failed to do so even after it amended its complaint.

After two attempts at drafting a complaint, the Debtor decided to just repeat the statutory

language of DCL §§ 274 and 275.

       66.     The Debtor’s use of DCL §§ 274 and 275 is nothing but a transparent attempt to

circumvent the requirement that, ultimately for its DCL § 273 claim, it must establish the

existence of an unsecured creditor both at the time of the petition and at the time of the transfers

it is seeking to void. See, e.g., Official Comm. Of Asbestos Claimants of G-I Holding, Inc. v.

Heyman, 277 B.R. 20, 35 (Bankr. S.D.N.Y. 2002) (contrasting section 273 on the one hand and

sections 275 and 276 on the other and noting that the absence of the phrase “future creditors” in

                                                 18
section 273 means that there must be a “present creditor” at the time of the transfer); In re Direct

Access Ptrs LLC, 602 B.R. 495, 513 (Bankr. S.D.N.Y. 2019) (“[C]laims under New York Debtor

and Creditor Law section 273…..many only be by persons who were creditors at the time of the

challenged transfers.”). Although the Debtor generally alleges that there were unsecured

creditors with allowable claims “at all relevant times”, the only two creditors that the Debtor has

alleged by name that existed at the time of the transfers are the Bank and New York State – both

of whom are secured. (See Ex. 2, ¶ 27). Since they are secured creditors, the Debtor does not

have standing to allege a claim under section 544(b) of the Code or DCL § 273 on their behalf.

supra § I (Debtor may only assert 544(b) claim on behalf of unsecured creditors).

       67.     Regardless of the Debtor’s motives, the Debtor has failed to allege a claim under

DCL §§ 274 and 275, and consequently, the Court should dismiss the Debtor’s Third, Fourth,

Fifth, and Sixth causes of action.

III-   THE DEBTOR FAILS TO STATE A BASIS TO VOID THE JUDGMENT

       A.      Under Second Circuit Law, Bankruptcy Courts Must Respect Lawfully-
               Obtained Judgments And The Factual Findings Of State Courts_______

       68.     Even if the Debtor may still challenge the transfers it made to Ms. Azari under its

new DCL theory, it cannot challenge its contractual obligation to pay Ms. Azari her pension.

The Judgment and the Debtor’s contractual obligation to Ms. Azari have been challenged twice –

each time under both CPLR 3218 and CPLR 5015. Both attempts were unsuccessful and

dismissed at the pleading stage. Significantly, the First Department held that (i) Golsorkhi, as

the President and Managing Director of the Debtor for the past 40 years, had the authority under

the plain terms of the Debtor’s Articles to incur the Pension Obligation and sign the Judgment,

and (ii) Ms. Azari did not engage in any misconduct in the execution of the Judgment.




                                                 19
       69.     The First Department’s finding is binding on the Debtor. Kelleran v. Andreijevic,

825 F.2d 692 (2d. Cir. 1987) (Bankruptcy courts must respect lawfully-obtained state court

judgments, even if the underlying claims are meritless); In re Cohen, 92 B.R. 54, 59 (Bankr.

S.D.N.Y. 1988) (“In general, collateral estoppel precludes relitigation before a bankruptcy court

of factual issues that were previously determined by another court.”); In re Higgins, 270 B.R.

147, 157 (Bankr. S.D.N.Y. 2001) (“A prior judgment will normally preclude further litigation of

those issues which were actually litigated and determined, as well as matters which although not

expressly determined, are comprehended and involved in the thing expressly stated and

decided…”) (citations omitted). Furthermore, the simple act of declaring bankruptcy does not

grant Debtor the right to reject its prepetition agreements, such as the Pension Obligation. See

N.L.R.B. v. Bildisco & Bildisco, 465 U.S. 513, 528 (1984), which held that “[f]or [contract

rejection] purposes, it is sensible to view the debtor-in-possession as the same ‘entity’ which

existed before the bankruptcy petition.”). Consequently, even though the Debtor may be able to

assert a claim under section 544(b) of the Code, the Debtor cannot claim that it “was not

indebted to Ms. Azari in the amount set forth in the Affidavit” or that the Judgment was not “in

satisfaction of any debt owed to Ms. Azari.” (Amended Compl., at ¶¶ 1, 32). This issue was

“actually litigated” and the First Department “determined” that the there was a debt owed to Ms.

Azari. In re Higgins, 270 B.R. at 157.

       70.     Furthermore, even under well-settled law, the Pension Obligation is valid. The

First Department has held that even a “broad commitment…not limited to one opening

transaction” is enough for consideration in an agreement. Movado Group, Inc. v. Presburg, 687

N.Y.S.2d 116, 117 (1st Dep’t 1999); see also Weiner v. McGraw-Hill, Inc., 457 N.Y.S.2d 193,

196-7 (N.Y. 1982) (Consideration to support an agreement exists where there is “either a benefit

to the promisor or a detriment to the promise” and does not need “to be coextensive or even

                                                20
proportionate”). Just last month, a district court in the Southern District considered a fact pattern

almost identical to this one and held that the employee properly pleaded adequate consideration

under contract law. See Kurana v. Wahed Invest, LLC, 18-CV-233 (LAK), 2020 WL 364794, at

*8 (S.D.N.Y. Jan. 8, 2020) (employee gave consideration in exchange for employer’s oral

promise to pay him cash bonus and equity grants to “keep working for defendants” where “as an

at will employee he was not obligated to do so”).

       71.     Finally, and most compelling, the Debtor itself has admitted, under oath, that the

Pension Obligation is indisputably valid. (Ex. 1, ¶¶ 7, 16) (The Debtor “doe[s] not dispute that

[it]…owes Ms. Azari” her “Pension” and admits that the “Confession of Judgment is based upon

a debt justly due and owing by [the Debtor] and the Private Secretariat.”).

       72.     Consequently, any analysis of the Debtor’s claims under the New York DCL must

presume that there was a valid agreement between Ms. Azari and the Debtor. This fact, alone,

dooms the Debtor’s challenge to void the Judgment Entry.

       B.      The Judgment Entry Was For Fair Consideration Since It Was To Repay An
               Antecedent Debt___________________________________________________

       73.     First, the Debtor’s claim that the Judgment Entry lacked fair consideration fails

because the docketing of the Judgment was simply a repayment of a debt owed to Ms. Azari,

namely the Pension Obligation.

       74.     It is a bedrock principle of Second Circuit law that the repayment of an antecedent

debt – such as the valid Pension Obligation – is fair consideration unless the transferee is an

officer, director, or major shareholder of the transferor. Atlanta Shipping Corp. Inc. v. Chemical

Bank, 818 F.2d 240, 249 (2d Cir. 1987)(affirming dismissal of constructive fraud provisions of

the DCL and holding that “repayment of an antecedent debt constitutes fair consideration unless

the transferee is an officer, director or major shareholder of the transferor”); Pashaian v.



                                                 21
Eccelston Properties, Ltd., 88 F.3d 77, 85 (2d. Cir. 1996)(“[T]he general rule is that the

satisfaction of a preexisting debt qualifies as fair consideration for transfer of property…[E]ven

the preferential repayment of pre-existing debts to some creditors does not constitute a fraudulent

conveyance”); The Liquidation Trust v. Daimler AG, 435 B.R. 169, 190 (Bankr. S.D.N.Y. 2010)

(“It is only when the transferee is an insider that New York courts recognize an exception to the

rule the repayment of an antecedent debt constitutes fair consideration”). This Court itself has

held that “[i]t is well-settled that the repayment of an antecedent debt constitutes fair

consideration, satisfying both prongs of DCL 272…” In re Dreier, 462 B.R. 474, 489 (Bankr.

S.D.N.Y. 2011) (citing Atlanta Shipping supra); see also In re White Metal Rolling, 222 B.R.

417, 430 (Bankr. S.D.N.Y. 1998) (This Court holds that “[t]he payment of an antecedent debt

satisfies the value component” of fair consideration); In re Trace Int’l Holdings, Inc., 301 B.R.

801, 805 (Bankr. S.D.N.Y. 2003) (“’An antecedent debt’ satisfies the requirement of fair

consideration and reasonably equivalent value, and….the payment of an existing liability is not

fraudulent.”). “The rationale for this rule is based on the objective that the Uniform Fraudulent

Conveyance Act, which ‘[u]nlike the Bankruptcy Code…is a set of legal rather than equitable

doctrines, whose purpose is not to provide equal distribution of a debtor’s estate among creditors,

but to aid specific creditors who have been defrauded by the transfer of debtor’s property.” In re

Dreier LLP, 452 B.R. at 443.

       75.     Here, the First Department and Judge Bannon of the New York Supreme Court

have held that the antecedent debt – namely the Pension Obligation – is valid. The Judgment




                                                 22
Entry was simply a repayment of the Pension Obligation, or an assurance of repayment, that the

Debtor incurred years ago.2

       76.     Furthermore, Ms. Azari – who was the transferee here – is neither an officer,

director, or shareholder of the Debtor, and the Debtor does not allege that she is.

       77.     Finally, the Debtor does not allege that Ms. Azari acted in bad faith when the

clerk entered the judgment. Nor can it. The First Department already held that there was no

misconduct by Ms. Azari in the execution or entry of the Judgment.

       78.     Based on these reasons, and the Court should dismiss the Debtor’s Second,

Fourth, and Sixth Causes of Action.

       C.      The Debtor’s Admissions And Public Records Show That It Was Solvent

       79.     Second, the Debtor fails to properly allege that it was insolvent at the time of the

Judgment Entry. Under DCL § 271(1), “a person is insolvent when the present fair salable

value of his assets is less than the amount that will be required to pay his probable liability on his

existing debts as they become absolute and matured.” “This is a ‘balance sheet test.’” In re

Operations NY LLC, 490 B.R. at 97. The Debtor fails to allege the “present salable fair value”

of the Townhouse, or the amount of its “liabilities” or “probable liabilities,” or how those

amounts exceed the value of the Townhouse, the Debtor’s sole asset. In fact, Debtor’s own

admissions – which it fails to controvert – show that it is solvent.

       80.     At the time of the Judgment Entry, the Debtor identifies three liabilities: (i) a

mortgage; (ii) “liens and warrants issued and recorded against its property by the Commissioner

of Labor, State of New York”; and (iii) “payroll obligations and obligations to other creditors.”




2
  In fact, repayment would have been much better than a docketed judgment since Ms. Azari would have
received her pension right away rather than living without it for the past three years with simply a
docketed judgment in hand.

                                                 23
(Ex. 2, ¶ 27).    However, it omits dollars amounts, or even estimates, for these liabilities. Public

records show that, at the time of Judgment Entry, the Debtor had a mortgage for $5 million.

Two months earlier, when the Debtor signed the Confession of Judgment, its mortgage was $3

million only. Furthermore, the Debtor’s own Title Report indicates that the tax lien was not

docketed until October 12, 2016, almost six months after the Judgment Entry, and the amount

was only for $36,573.57. (See Ex. 5). Finally, the Debtor fails to indicate the amount of its

payroll obligations. Simply having bills to pay does not make a company balance sheet

insolvent, especially if the Debtor eventually paid those bills. The liabilities alleged at the time

of Judgment Entry were at most $5,036,573.57 according to public records and Debtor’s

allegations.

        81.       Regarding its sole asset, the Townhouse, at the time of Judgment Entry, the

Debtor had the Townhouse on the market for $34 million. Even if that was not the true value of

the Townhouse, one and a half years after the Judgment was docketed, the Debtor admitted that

the market value of the Townhouse was at least $17 million by signing a contract for that

amount. The buyer, Secured Capital, also believed it was worth $17 million, and even sued for

specific performance for the right to buy the Townhouse at that price.

        82.      Under a $34 million, $17 million – or even the depressed $10.3 million valuation,

the price of the current residential sales agreement between the Debtor and 29 Beekman Corp –

the Debtor had plenty of equity at the time the Judgment was docketed, and was not rendered

balance sheet insolvent by the $2.7 million Judgment. The Debtor has not alleged any value for

the Townhouse that contradicts these figures.3

3
  At the January 23, 2019 hearing, the Court raised Pelmadulla’s alleged loans as possibly rendering the
Debtor insolvent. First, the Debtor intentionally omitted to allege these loans as part of its section 544(b)
claim, and therefore, they cannot be part of the Debtor’s section 544(b) claim. Second, the reason that the
Debtor did not do so is that the Debtor itself disputes Pelmadulla’s claims. (See Bankr. Proc. Dock. No.
38, ¶ 24)(The Debtor represents that it “does not believe the Pelmadulla claim is a valid claim against the

                                                     24
        83.     Rather than allege any value for its Townhouse that contradicts these figures, the

Debtor argues that the Townhouse “produced no income.” (Ex. 2, ¶ 28). However, rental

income is not relevant to an insolvent inquiry. Asset value is what matters. As such, Debtor has

failed to allege how it was balance sheet insolvent.

        84.     Although there are two other tests that courts sometimes employ to determine

insolvency – namely the “unreasonably small capital” and the “ability to pay debts” tests – they

do not apply since the Debtor failed to satisfy the pleading requirements for its DCL §§ 274 and

275 claims. See supra, § II; In re Operations, 490 B.R. at 98-99 (those insolvency tests are

under DCL §§ 274 and 275).

IV-     THE DEBTOR ALSO FAILS TO STATE A BASIS TO VOID THE PENSION
        OBLIGATION ________________________________________________________

        85.     Without any basis to void the Judgment, the Debtor also seeks to void the

underlying Pension Obligation.

        A.      Debtor Admits Under Oath That There Was Consideration For The Pension
                Obligation _______________________________________________________

        86.     In its Confession of Judgment, the Debtor not only admits under oath that it owed

the Pension Obligation it owed Ms. Azari, and the circumstances giving rise to the obligation, it




Debtor and the Debtor intends to object to the claim.”). Third, even if the Court were to ignore the
Debtor’s intentional omission of these loans as part of its 544(b) claim, and consider Pelmadulla’s alleged
loans in the calculation of the Debtor’s equity – the Debtor would still be solvent when it incurred the
Pension Obligation and the Judgment was docketed. There is no allegation that the Debtor was insolvent
when it incurred the Pension Obligation. Regarding the Judgment Entry, according to Pelmadulla’s own
Proof of Claim (See Claim No. 9), on April 21, 2016, at the time of Judgment Entry, Pelmadulla’s alleged
loans totaled $1,488,549.58. Under either a $17 million, $34 million, or $10.3 million valuation of the
Townhouse, the Debtor would still be balance sheet solvent, under its own allegations, since it would only
have $6,488,549.58 million in outstanding debt (the $5 million mortgage + $1,488,549.58 in alleged
shareholder loans) when the Judgment was entered. Regarding when the Debtor incurred the Pension
Obligation, there is no allegation that any of Pelmadulla’s loans existed at that time.


                                                    25
also admits under oath that Ms. Azari gave “consideration” for the Pension Obligation.

Specifically, the Debtor states the following:

       In consideration of her loyalty, competence, and diligence, and to keep Ms. Azari as the
       manager of Wansdown and a key employee of the Private Secretariat for years to come,
       on multiple occasions in [Golsorkhi’s] presence, the Princess assured Ms. Azari that she
       would take care of Ms. Azari’s future and that Ms. Azari’s future would be set.

       Following the Princess’ directive and wishes, [Golsorkhi], as the President and Managing
       Director of [the Debtor] and the Head of the Private Secretariat, assured Ms. Azari
       several times that her future was set and that she should have no concerns about her
       financial security when she retires. Specifically, [Golsorkhi] promised her that [the
       Debtor] and the Private Secretariat would pay her monthly salary for the remainder of her
       life. The intention of this promise and pension was for Ms. Azari to maintain the same
       standard of living after her employment with [the Debtor] and the Private Secretariat
       ends. Relying on these promises and assurances, Ms. Azari continued to work at [the
       Debtor] and continues so today.

       [Golsorkhi] acknowledges and do[es] not dispute that [the Debtor] and the Private
       Secretariat owes Ms. Azari the Azari Pension…

(Ex. 2, ¶¶ 14-16). The affidavit also details Ms. Azari’s flawless performance throughout her 49-

year tenure with the Princess, working at both the Consulate, the Debtor, and the Private

Secretariat, and how Ms. Azari’s trust, loyalty, and willingness to remain with the Princess until

the end of her life were of paramount importance to the Princess. (Ex. 2, ¶¶ 8-13).

       87.     The Debtor attempts to downplay its own Confession of Judgment by arguing that

the consideration that the Debtor itself swore Ms. Azari gave was only for “prior loyalty” –

implying inadequate consideration – and that its affidavit “recites no other consideration.” (Ex.

2, at ¶ 31). In making this argument, the Debtor brazenly ignores the future actions it required

from Ms. Azari and that the promise of the Pension was “to keep Ms. Azari as the manager of

Wansdown and a key employee of the Private Secretariat for years to come.” (Ex. 1, ¶ 14).

The Debtor further ignores Ms. Azari’s “reliance on [the Debtor and the Princess’] promises and

assurances” and that Ms. Azari “continue[ed]” to work for the Debtor and the Princess, showing

that the consideration that Ms. Azari gave was not in the past. (Id. at ¶ 15).

                                                 26
       88.       Even if this Court were to consider it as past consideration, it should still find it

adequate as a matter of law. “A promise in writing and signed by the promisor or by his agent

shall not be denied effect as a valid contractual obligation on the ground that consideration for

the promise is past or executed, if the consideration is expressed in writing and is proved to have

been given or performed and would be a valid consideration but for the time when it was given

or performed.” N.Y. Gen. Oblig. Law § 5-1105 (McKinney 1989). “To be enforceable [under] §

5-1105 of the General Obligations Law, the writing must contain an unequivocal promise to pay

a certain sum, at a date certain, and must express consideration for the promise.” Unscheid v.

Sinnacher, 106 A.D.2d 380, 381 (2d Dep’t 1984); see also Sarama v. John Mee, Inc., 422

N.Y.S.582 (Civ. Ct. N.Y. Cty. 1979) (consideration for Christmas bonus was adequate where

employer memorialized in writing employee’s past consideration of “all of [employee’s] efforts

on behalf of the company” over the previous year). Consequently, the Debtor cannot challenge

the consideration that Ms. Azari gave for her Pension Obligation based on it being in the past

since the Debtor memorialized that consideration in a signed writing. Here, the Debtor’s

promise in its Confession of Judgment was “unequivocal.” It was for a “certain sum” of

$2,700,000. It was for a “date certain”, which was Ms. Azari’s retirement from the Debtor and

the Private Secretariat and after the Princess’ death. Finally, the “consideration” was “express”,

with the Debtor even using the and talismanic word, “consideration.” Unscheid, 106 A.D.2d at

381; see also Kreuter v. Tsucalas, 734 N.Y.S.2d 185, 188 (2d Dep’t. 2001)(citing General

Obligations Law § 5-1105 in rejecting lower court’s conclusion that contract was unenforceable

because it was based on past consideration where writing expressed the past consideration that

party provided). Consequently, the Debtor’s argument concerning past consideration fails as a

matter of law.




                                                   27
       B.      The Debtor Does Not Even Allege – In A Conclusory Fashion – That It Was
               Insolvent When It Incurred The Pension Obligation___________________

       89.     Even if this Court still considers the fairness of Ms. Azari’s consideration – 49

years of spotless service and a willingness to remain with the Debtor and the Princess until her

death – a factual issue, the Court should still dismiss the Debtor’s challenge to the underlying

Pension Obligation. That is because the Debtor does not even attempt to allege – even in its

customary conclusory fashion – that it was insolvent when it incurred the Pension Obligation.

The Debtor confuses the time when the Debtor created the obligation and Ms. Azari gave

consideration for the obligation, with the time when the Debtor memorialized the Pension

Obligation and signed the Confession of Judgment.      However, the Confession of Judgment is

not a contract in which the parties create their obligations by signature. Rather, as the sworn

statements in the Confession of Judgment confirm, the Debtor and the Princess made the oral

promises to Ms. Azari years before the execution of the Judgment. And as the First Department

confirmed, Golsorkhi, on behalf of the Debtor, had the authority to make these promises and

bind the Debtor. The Confession of Judgment merely admitted that the promises took place and

memorialized them. As such, to avoid the Pension Obligation, the Debtor had to allege that it

was insolvent at the time of the promises, not the execution of the Confession of Judgment. It

failed to do so. Based on this failure, the Court should dismiss the Debtor’s Third and Fifth

Causes of Action challenging the Pension Obligation.

V-     WITHOUT A VIABLE CLAIM UNDER THE DCL §§ 273, 274, and 275,
       DEBTOR’S CLAIMS UNDER §§ 278 AND 279 SHOULD ALSO BE DISMISSED

       90.     Since the Debtor has failed to state a claim under DCL §§ 273, 274 and 275, the

Court should also dismiss the Debtor’s claims under DCL §§ 278 and 279.        For the Debtor to

benefit from DCL §§ 278 and 279, it first must successfully establish that “a conveyance or




                                                28
obligation is fraudulent as to a creditor.” Without a viable fraudulent conveyance claim, the

remedies under these DCL sections are not available to the Debtor.

VI-    THE DEBTOR’S CLAIM UNDER SECTIONS 502(B) AND 502(D) ALSO MUST
       FAIL_________________________________________________________________

       91.     The Debtor seeks disallowance of Azari’s proof of claim, under sections 502(b)

and (d) of the Code, on the ground that it “is only supported by the Affidavit and Judgment” and

states “[t]o the extent he Affidavit and Judgment are avoided, the Claim must be disallowed.”

(Compl. ¶ 95.) Because the avoidance claims must be dismissed for reasons discussed above,

this claim should be dismissed because it cannot stand alone. In re Hydrogen, L.L.C., 431 B.R.

337 (Bankr. S.D.N.Y. 2010).

                                         CONCLUSION

       92.     The Court should dismiss the Debtor’s Third, Fourth, Fifth, and Sixth Causes of

Actions because the Debtor intentionally fails to allege any facts to meet the key pleading

requirements of its claims under DCL §§ 274 and 275.

       93.     The Court should dismiss the Debtor’s Second, Fourth, and Sixth Causes of

Action, which seek to void the Judgment Entry, because there was fair consideration since the

Judgment Entry was to repay an antecedent debt and since the Debtor has not alleged any

specific facts concerning the value of its sole asset, the Townhouse, or the amount of its

liabilities. Furthermore, the Debtor’s allegation of insolvency is contradicted by public records

and the Debtor’s own admissions.

       94.     The Court should dismiss the Debtor’s First, Third, and Fifth Causes of Action,

which seek to void the Pension Obligation, since the Debtor admits that it gave Ms. Azari

consideration in a sworn statement, and the Debtor fails to allege, even in a conclusory way, that

it was insolvent when the Princess and Debtor made the promises to Ms. Azari.



                                                29
Dated: February 11, 2020
       New York, New York

                            BEYS LISTON & MOBARGHA LLP

                            By: __________/s/______________
                                  Nader Mobargha, Esq.


                                   641 Lexington Avenue, 14th Floor
                                   New York, New York 10022
                                   Telephone: (646) 755-3603
                                   Facsimile: (646) 755-5229
                                   Email: nmobargha@blmllp.com
                                   Attorneys for Defendant and Secured
                                   Creditor Azadeh Azari




                              30
                  EXHIBIT 1

Affidavit of Confession of Judgment by the Debtor
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
                                                                                                     X
AZADEH NASSER AZARI,
                                                                                                           Index No .
                                                 Plaintiff,

                                  -against-


WANSDOWN PROPERTIES CORPORATION N.V.

                                                   Defendant .



·-- - - ---- --- --- -- - --- -- --- - --- - -- - -- -- - - -- - - ------ - ------- -·---------- ------X

      AFFIDAVIT OF CONFESSION OF JUDGMENT BY W ANSDOWN PROPERTIES
                             CORPORATION N.V.

ST ATE OF NEW YORK )
                   ) ss.:
COUNTY OF NEW YORK )


             GHOLAM REZA GOLSORKHI, being duly sworn, deposes and says :

             I.           I, Gholam Reza Golsorkhi, am the President and Managing Directo r of

Wansdown Properties Corporation N .V. ("Wansdown") and the Head of the Private Secretar iat

of Her Imperial Highness ("HII-1") Princess Achraf Pahlavi (collective ly, " Wansdown and the

Private Secretariat"). As President and Managing Director of Wansdown and the Head of the

Private Secretariat, I have responsibility over the compensat ion of all employees.

             2.           Wansdown is a limited liability company formed on December 11, 1979, with its

statutory seat in the Country of Curacao. Wansdown maintains its principal place of business at

29 Beekman Place. New York, New York 10022.
       3.      Azadeh N. Azari ("Ms. Azari") is both an employee and office manage r for

Wansdown and the Private Secretariat. She is currently 68 years old and has been working for

either the Iranian governmen t or Wansdown and the Private Secretariat for (49) forty-nine years.

       4.      I hereby confess j udgment, on behalf of Wansdown and the Private Secretariat of

HlH Princess Achraf, and authorize its entry in favor of Ms. Azari, and against Wansdown and

the Private Secretariat, in the sum of $9,000 per month for the rest of Ms. Azari 's natural life,

under Rule 3218 Rule of the Civil Practice Law and Rules ("CPLR") (the "Azari Monthly

Pension ").

        5.     Alternatively, I hereby confess ju dgment on behalf of Wansdown and the Private

Secretariat of HIH Princess Achraf and authorize its entry in favor of Ms. Az.ari, and against

Wansdown, in the sum of$ 2,700,000 under CPLR 32 18 (the "Azari Lump Sum Pension") . The

Az.ari Lump Sum assum es that Ms. Az.ari will live for another twenty-five years, and

consequently, represents twenty -five years of Ms. Azari's monthly salary.

        6.      Ms. Azar i is entitled to either the Azari Monthly Pension or the Azari Lump Sum

Pension, at her election.

        7.      This Confession of Judgment is based upon a debt just ly due and owing by

Wansdown and the Private Secretar iat, and arises from the following facts:

        8.      Ms. Azari has been work ing for Wansdown and the Private Secretariat for almost

thirty-seven years, beginning in October 1979.

        9.      Prior to this, Ms. Azari worked at the Consulate General of Iran in New York (the

"Cons ulate General") for thirteen years, from 1967 until the Iranian revolution in 1979. When

the Iranian revolution occ urred, Ms. Azar i refused to pledge her allegiance to the Ayatollah

Khome ini. As a result, her passport and diplo matic visa were revoked.




                                                   2
          10.   Due to her twelve years of loyalty at the Consulate General and her refusal to

pledge allegiance to the Ayatollah, in October 1979, six months after the Iranian revolution, HIH

Princess Achraf and I hired Ms. Azari to work for Wansdown and the Private Secretariat under

my supervision.

          11.   From October 1979 until the present, Ms. Azari diligently and loyally worked for

Wansdown and the Private Secretariat. She has shown competence , diligence, and loyalty in her

duties. She began her employment at Wansdown as an execut ive assistant, and ultimately

became Wansdown's office manage r. She has been an integral part of Wansdown . Indeed, Ms.

Azari single-handedly operated and managed Wansdown and was ofte n the only exec utive staff

member at Wansdown in its New York office while I traveled frequently to handle matters

abroad.

          12.   In addition, Ms. Azari has been protective and loyal to HfH Princess Achraf.

          13.   Trust and loyalty were premium qualities required to work for both Wansdown

and the Private Secretaria t. Since Ms. Azari possessed both, and demo nstrated a high capacity

for manag ing and operating the company, both HIH Princess Achraf Pahlav i and I knew that it

was imperative to keep her as an employee of Wansdown and the Private Secretaria t. It would

be difficult, if not impossible, to replace her.

          14.   In consideration for her loyalty, competence and diligence, and to keep Ms. Azari

as the manager of Wansdown and a key emp loyee of the Private Secretarial for years to come, on

mult iple occasions in my presence, HIH Princess Achraf assured Ms. Azari that she would take

care of Ms. Aza.ri's futu re and that Ms. Azari's future would be set.

          15.   Following Princess HIH Princess Achraf Pahlavi's directive and wishes, I, as the

President and Managing Director of Wansdown and the Head of Her Private Secretar iat, assured
Ms. Azari several times that her future was set and that she should have no concerns about her

financial security when she retires. Spec ifically , I promised her that Wansdown and the Private

Secreta riat would pay her monthly salary for the remainder of her Ii fe. The intention of this

prom ise and pension was for Ms . Azari to maintain the same standard of living after her

employmen t with Wansdown and the Private Secretar iat ends . Rely ing on these promises and

ass urances , Ms. Azari conti nued to work at Wansdown and continue s to do so today.

        16.      I acknowledge and do not dispute that Wans down and the Priva te Secretar iat

owes Ms. Azari the Aza ri Monthly Pension or the Azari Lump Sum Pens ion, at her electio n.

        17.      I acknow ledge that Ms. Azari's filing of this Affi davi t of Confe ssion of Judgme nt

an d entry of jud gme nt agains t Wansdow n and the Private Secretariat are withou t prejudice to all

of Ms. Azar i' s rights and remedies and that, to the extent Wansdown or the Private Secretar iat

owes any monies to Ms. Azari not reflected in this Affidav it of Confession of Judgment, Ms .

Azar i may also collect those monies by any lawful means and to the fullest extent permitted

under the law.




                                                    4
          18.        Wansdown and the Private Secretariat hereby authorize Ms. Az.ari to final ly and

irrevoca bly fix, enter, and assess a jud gment agai n st them for the full amount of the Azar i

Monthly Pe nsion or the Azari Lwnp Sum Pe nsion , at he r electio n, in any court in th e United

States - includin g, but not limi ted to, the Supr eme Court of the State of New York, Co unty of

New York - as we ll as in any fo reign jur isdiction where assets or property belo nging to

Wansdow n, or those in whic h Wansdown has an interest , may be foun d.




                                                                 WANSD~TIES                   CORPORATION

                                                                 By:     ~~
                                                                       Gholam Reza Golso rkhi, Pres iden t and
                                                                       Ma nagi ng Director




ST A TE OF NEW YORK)
                   ) ss.:
COUNTY OF NEW YORK )
                         1
        On this rD "day of February 20 16, before me personally came Gholam Reza Golso rkhi,



                                                                   i.uah~
to me know n , who exec uted the fo rego ing instrument and du ly acknow ledge to me tha t he
exec uted_the same. and tha t he is authorize d to do so on behalf of Wan
                                                                       ,J sdown Prope rties
Corpora tion.
     ~c~          ,.~A~Y~N~Nt=                -        ,..                                ~
     ~          Notary Public. Slate of New York                   l'-i otaryPublic
     1
     \j
                       NO 01JE5272342
                Ou, lif ied in Queens Count
           My Commission fa pires       ,d,,3:i.c_!k         ,
                                            ,:;,,r.,7-:;




                                                                   5
              EXHIBIT 2

Amended Complaint, dated January 6, 2020
19-01450-smb         Doc 3      Filed 01/06/20       Entered 01/06/20 20:26:26       Main Document
                                                    Pg 1 of 14


BLANK ROME LLP
1271 Avenue of the Americas
New York, NY 10020
Tel: 212-885-5000
Fax: 212-885-5001
Ira L. Herman
Evan J. Zucker

Special Litigation Counsel for Plaintiff

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------ x

In re:                                                                  Chapter 11

WANSDOWN PROPERTIES CORPORATION N.V.,                                   Case No.: 19-13223 (SMB)

                           Debtor.

------------------------------------------------------------------- x

WANSDOWN PROPERTIES CORPORATION N.V.,

         Plaintiff
                                                                        Adv. Pro. No. 19-1450
         v.
AZADEH NASSER AZARI,

         Defendant.

------------------------------------------------------------------- x

                                  AMENDED ADVERSARY COMPLAINT

         Wansdown Properties Corporation N.V. (the “Debtor” or “Plaintiff”), by and through its

undersigned counsel, as and for its complaint against defendant Azadeh Nasser Azari, alleges as

follows:

                                           NATURE OF THE ACTION

         1.       This is an action to avoid a fraudulent conveyance: the execution of an affidavit of

confession of judgment and the resulting judgment in favor of the defendant, Azadeh Nasser Azari,
19-01450-smb       Doc 3     Filed 01/06/20     Entered 01/06/20 20:26:26        Main Document
                                               Pg 2 of 14


in exchange for insufficient consideration. Azari prevailed upon her long-time supervisor and

friend, Gholam Reza Golsorkhi (“Golsorkhi”), to execute the affidavit of confession of judgment

for $2.7 million in favor of Azari out of loyalty, friendship or to avoid a confrontation. In any

event, Azari did not give value to the Plaintiff in exchange for the debt obligation created by the

affidavit of confession of judgment, nor was it given in satisfaction of any debt owed to Azari.

        2.      Through this action, Plaintiff seeks to avoid the transfers effected by the affidavit

of confession of judgment and docketing of the judgment as constructive fraudulent conveyances

for the benefit of Plaintiff’s estate and creditors.

                                               PARTIES

        3.      Plaintiff Wansdown Properties Corporation N.V. is a limited liability company

incorporated under the laws of Curacao, with its principal place of business at 29 Beekman Place,

New York, NY 10022.

        4.      Defendant Azadeh Nasser Azari (“Azari” or “Defendant”), upon information and

belief, resides at 360 East 55th Street, Apartment 13H, New York, NY 10022.

        5.      Azari is a former employee of Plaintiff.

                                      JURISDICTION AND VENUE

        6.      The United States Bankruptcy Court for the Southern District of New York (the

“Court”) has jurisdiction over this adversary proceeding under 28 U.S.C. § 1334.

        7.      This is a core proceeding under 28 U.S.C. § 157(b)(2).

        8.      Plaintiff confirms its consent, pursuant to rule 7008 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by the Court in

connection with this Complaint to the extent that it is later determined that the Court, absent

consent of the parties, cannot enter final orders or judgments in connection herewith consistent

with Article III of the United States Constitution.

                                                       2
19-01450-smb      Doc 3    Filed 01/06/20    Entered 01/06/20 20:26:26          Main Document
                                            Pg 3 of 14


       9.      Venue is proper in this Court under 28 U.S.C. §§ 1408 and 1409.

       10.     The statutory predicates for the relief sought herein are 11 U.S.C. §§ 502(b), 502(d),

and 544(b), and N.Y. Debt. & Cred. Law §§ 273, 275, 278 and 279.

       11.     This adversary proceeding concerns the chapter 11 case In re Wansdown Properties

Corporation N.V., Case No. 19-13223 (SMB) currently pending before the Court.

                                     FACTUAL BACKGROUND

I.     Plaintiff’s History and Operations

       12.     Plaintiff was incorporated in 1979 to, among other things, invest and manage the

assets of Princess Achraf Pahlavi.

       13.     Plaintiff’s principal asset and place of business is a residential townhouse located

on Beekman Place in Manhattan (the “Townhouse”).

       14.     Plaintiff is incorporated in Curaçao under Article 38 of the Commercial Code of

the Netherlands Antilles, and continues to exist under the laws of Curaçao.

       15.     Plaintiff is, and has been since its inception, owned by a trust entitled Pelmadulla

Stiftung (the “Foundation”), formed under the laws of the country of Lichtenstein and is

domiciled in Vaduz, Lichtenstein.

       16.     Golsorkhi was hired by the Princess, in or about 1970, in Iran to manage her

personal affairs. When the Princess fled Iran during the Iranian revolution, Golsorkhi continued

to work for her in Europe and the United States.

       17.     Golsorkhi became a Managing Director of Plaintiff in 1979, together with

Netherland Antilles Corporation Company, N.V.




                                                   3
19-01450-smb      Doc 3    Filed 01/06/20    Entered 01/06/20 20:26:26         Main Document
                                            Pg 4 of 14


        18.    Golsorkhi is not, and has never been, a shareholder of Plaintiff.

        19.    In 1979, Golsorkhi hired Azari to work for Plaintiff as a secretary and she later

became the Plaintiff’s office manager.

        20.    At all times relevant Azari was an at-will employee of the Plaintiff.

        21.    Prior to the signing of the Affidavit (as herein defined), Azari did not have any

severance agreement with Plaintiff regarding her employment or her compensation.

        22.    In late 2012, the Foundation took over the management and control of Plaintiff.

The Foundation is the sole shareholder of Plaintiff.

        23.    During the final years of her life, the Princess’s advanced age and deteriorating

health resulted in the Princess spending limited time in New York. Accordingly, Plaintiff’s need

for staff at the Townhouse decreased significantly, and the Foundation sought to reduce Plaintiff’s

expenses, including by reducing and/or terminating the salaries of staff members like Azari.

        24.    The Princess died in January 2016. At the time of the Princess’ death, Azari was

earning $9,000 a month for her services to Plaintiff. Notwithstanding the Princess’ death and the

decreased need for staff at the Townhome, Azari’s employment was maintained with Plaintiff at

the reduced salary of $6,000 per month in the summer of 2016.

        25.    In the fall of 2016, the need for staff at the Townhome further

decreased. Nevertheless, Azari’s employment continued with Plaintiff at the reduced salary of

$2,000 per month starting in December 2016.

        26.    In or around December 2016, Azari chose to terminate her employment with

Plaintiff.

        27.    In or around 2016, the Plaintiff was insolvent. The sum of its debts exceeded that

of its assets and income in that the Townhouse was mortgaged, it had continuing payroll



                                                 4
19-01450-smb      Doc 3     Filed 01/06/20    Entered 01/06/20 20:26:26         Main Document
                                             Pg 5 of 14


obligations and obligations to other creditors, and had liens and warrants issued and recorded

against its property by the Commissioner of Labor, State of New York resulting from its inability

and failure to timely pay the amounts owed to the State.

         28.   In or around 2016, the Townhouse produced no income for the Plaintiff, and the

Plaintiff did not therefore have adequate capital at the time the debts were incurred to satisfy such

liabilities.

         29.   In or around 2016, as a result of the Plaintiff’s lack of cash income, Golsorkhi

advanced funds to the Plaintiff to meet some of its debt obligations.

II.      Azari Procures a Confession of Judgment for No Consideration

         30.   On February 10, 2016, Golsorkhi signed an Affidavit of Confession of Judgment

on behalf of Plaintiff in favor of Azari (the “Affidavit”).

         31.   The Affidavit states that Plaintiff was confessing a judgment in favor of Azari in

the amount of $9,000 per month for the remainder of Azari’s life or a lump sum of $2.7 million,

purportedly in exchange for Azari’s prior loyalty to the Princess and the Plaintiff. The Affidavit

recites no other consideration.

         32.   At the time Golsorkhi signed the Affidavit, Debtor was not indebted to Azar in the

amount set forth in the Affidavit.

         33.   Upon information and belief, the Affidavit was drafted by Azari’s son and attorney,

Nader Mobargha, Esq. (“Mobargha”).

         34.   At the time the Affidavit was signed, the Plaintiff was insolvent or rendered

insolvent and had no cash income.




                                                  5
19-01450-smb      Doc 3     Filed 01/06/20    Entered 01/06/20 20:26:26         Main Document
                                             Pg 6 of 14


        35.    At the time the Affidavit was signed, the Plaintiff was not paying its bills as they

became due.

        36.    At the time the Affidavit was signed, the Townhouse was the subject of a mortgage,

the Plaintiff had ongoing payroll obligations and obligations to other creditors.

        37.    At the time the Affidavit was signed, non-consensual liens and warrants had been

filed and recorded encumbering the Plaintiff’s property.

        38.    On February 12, 2016, Mobargha filed the Affidavit in the Supreme Court of the

State of New York on behalf of Plaintiff.

        39.    Based on the Affidavit, on April 21, 2016, the Clerk of the Court entered a judgment

in favor of Azari and against Wansdown Properties in the amount of $2.7 million, plus $225 for

filing fees (the “Judgment”).

        40.    At the time the Judgment was entered, the Plaintiff was insolvent or rendered

insolvent.

        41.    At the time the Judgment was entered, the Plaintiff was not paying its bills as they

became due.

        42.    At the time the Judgement was entered, the Townhouse was the subject of a

mortgage, the Plaintiff had ongoing payroll obligations and obligations to other creditors.

        43.    At the time the Judgment was entered, non-consensual liens and warrants had been

filed and recorded encumbering the Plaintiff’s property.

        44.    On November 3, 2016, Mobargha served notice of entry of the Judgment on

Plaintiff.

        45.    The Debtor had no legal obligation to provide the Affidavit or the Judgment to

Defendant



                                                 6
19-01450-smb        Doc 3    Filed 01/06/20    Entered 01/06/20 20:26:26           Main Document
                                              Pg 7 of 14


         46.     When the Affidavit was signed and when the Judgment was entered, and at all

relevant times thereafter, the Townhouse did not generate income, and the Debtor lacked sufficient

funds to pay its debts such as real estate taxes or mortgage payments as they matured.

         47.     When the Affidavit was executed and when the Judgment was entered, and at all

relevant times thereafter, given the Debtor’s lack of adequate cash to pay its debts, Golsorkhi was

advancing funds to Debtor to pay the carrying costs of the Townhouse and other obligations of the

Debtor

         48.     When the Affidavit was executed and when the Judgment was entered, and at all

relevant times thereafter, the Debtor was failing to timely pay its obligations.

         49.     When the Affidavit was signed and when the Judgment was entered, the Debtor

was engaged in business or a transaction, or was about to engage in business or a transaction, for

which any property remaining with the Debtor after the conveyance constituted unreasonably

small capital.

         50.     When the Affidavit was signed and when the Judgment was entered, the Debtor

had incurred, intended to incur, or believed the Debtor would incur, debts that would be beyond

the Debtor’s ability to pay as those debts matured.

         51.     The Affidavit was not signed, and the Judgment was not entered, on account of an

antecedent debt owed by Debtor to Defendant.

III.     Plaintiff Seeks to Vacate the Judgment

         52.     On February 13, 2017, Plaintiff filed a plenary action in the Supreme Court of the

State of New York against Azari seeking to vacate the Judgment.

         53.     In its complaint, Plaintiff asserted that Golsorkhi did not have the authority to bind

Plaintiff by signing the Affidavit.



                                                   7
19-01450-smb        Doc 3    Filed 01/06/20     Entered 01/06/20 20:26:26        Main Document
                                               Pg 8 of 14


        54.     Azari moved to dismiss the complaint on the basis that Plaintiff’s controlling

corporate documents provided Golsorkhi, in his position as president and managing director, with

the authority to bind Plaintiff.

        55.     On October 17, 2017, the Supreme Court denied Azari’s motion to dismiss, holding

that Azari had not conclusively established her position with documentary evidence, and that

Wansdown had stated a cause of action. In particular, the Supreme Court recognized that the key

factual issue in the case was whether Golsorkhi had the authority to sign the Affidavit was a factual

issue which needed to be addressed at trial.

        56.     On November 10, 2017, Azari filed a Notice of Appeal of the Supreme Court’s

Order to the Appellate Division First Department.

        57.     On November 18, 2018, the First Department reversed and dismissed Plaintiff’s

complaint, holding that Plaintiff’s corporate documents refuted Plaintiff’s claim that Golsorkhi

lacked authority.

IV.     Plaintiff’s Bankruptcy Filing

        58.     On October 8, 2019 (the “Petition Date”), Plaintiff filed a voluntary petition for

relief under chapter 11 of the title 11 of the United States Code (the “Bankruptcy Code”) in this

Court. Plaintiff continues to operate its business as a debtor in possession. No trustee has been

appointed in this case and no Official Committee of Unsecured Creditors has been formed.

        59.     On November 6, 2019, the Court entered an order [D.I. 18] setting December 31,

2019, as the last day to file a proof of claim against Plaintiff.

        60.     Plaintiff filed its schedules of assets and liabilities on October 21, 2019 [D.I. 13].

As reflected in those schedules, there were and are creditors holding unsecured claims against

Plaintiff that have not been satisfied.



                                                   8
19-01450-smb      Doc 3     Filed 01/06/20    Entered 01/06/20 20:26:26          Main Document
                                             Pg 9 of 14


       61.     On December 12, 2019, Azari filed a proof of claim alleging that she holds a

secured claim in the amount of $3,605,152.23 based on the Judgment. See Claim No. 6.

       62.     The Bankruptcy Court entered its Order in the Debtor’s case setting December 31,

2019 as the last date to file claims against the Debtor.

                                 FIRST CAUSE OF ACTION
       (Avoidance of Fraudulent Conveyance Under 11 U.S.C. §§ 544(b) and 550 and
                      N.Y. Debt. & Cred. Law § 273, 278 and/or 279)

       63.     Plaintiff repeats and realleges the allegations contained in all prior paragraphs as

though fully set forth herein.

       64.     Plaintiff did not receive fair consideration for the obligation set forth in the

Affidavit.

       65.     Plaintiff was insolvent at the time the Affidavit was executed or, in the alternative,

Plaintiff became insolvent as a result of the execution of the Affidavit.

       66.     At all relevant times there was and is at least one creditor who held and holds

matured or unmatured unsecured claims against Plaintiff that were and are allowable under section

502 of the Bankruptcy Code.

       67.     As a result of the foregoing, Plaintiff is entitled to judgment under sections 273,

278, and 279 of the New York Debtor and Creditor Law and section 544(b) and 550 of the

Bankruptcy Code avoiding the obligation set forth in the Affidavit and directing that it be set aside.

                               SECOND CAUSE OF ACTION
       (Avoidance of Fraudulent Conveyance Under 11 U.S.C. §§ 544(b) and 550 and
                      N.Y. Debt. & Cred. Law § 273, 278 and/or 279)

       68.     Plaintiff repeats and realleges the allegations contained in all prior paragraphs as

though fully set forth herein.

       69.     Plaintiff did not receive fair consideration for entry of the Judgment.



                                                  9
19-01450-smb      Doc 3     Filed 01/06/20 Entered 01/06/20 20:26:26            Main Document
                                          Pg 10 of 14


        70.     Plaintiff was insolvent at the time the Judgment was entered or, in the alternative,

Plaintiff became insolvent as a result of the entry of the Judgment.

        71.     At all relevant times there was and is at least one creditor who held and holds

matured or unmatured unsecured claims against Plaintiff that were and are allowable under section

502 of the Bankruptcy Code.

        72.     As a result of the foregoing, Plaintiff is entitled to judgment under sections 273,

278, and 279 of the New York Debtor and Creditor Law and section 544(b) and 550 of the

Bankruptcy Code avoiding the entry of the Judgment and directing that it be set aside.

                                THIRD CAUSE OF ACTION
       (Avoidance of Fraudulent Conveyance Under 11 U.S.C. §§ 544(b) and 550 and
                      N.Y. Debt. & Cred. Law § 275, 278 and/or 279)

        73.     Plaintiff repeats and realleges the allegations contained in all prior paragraphs as

though fully set forth herein.

        74.     Plaintiff did not receive fair consideration for the obligation set forth in the

Affidavit.

        75.     At the time the Affidavit was executed, Plaintiff had no income and no ability to

pay its ordinary course obligations or the obligations in the Affidavit.

        76.     At all relevant times there was and is at least one creditor who held and holds

matured or unmatured unsecured claims against Plaintiff that were and are allowable under section

502 of the Bankruptcy Code.

        77.     As a result of the foregoing, Plaintiff is entitled to judgment under sections 275,

278, and 279 of the New York Debtor and Creditor Law and sections 544(b) and 550 of the

Bankruptcy Code annulling the obligation set forth in the Affidavit and directing that the Affidavit

be set aside.



                                                 10
19-01450-smb      Doc 3     Filed 01/06/20 Entered 01/06/20 20:26:26            Main Document
                                          Pg 11 of 14


                               FOURTH CAUSE OF ACTION
       (Avoidance of Fraudulent Conveyance Under 11 U.S.C. §§ 544(b) and 550 and
                      N.Y. Debt. & Cred. Law § 275, 278 and/or 279)

       78.     Plaintiff repeats and realleges the allegations contained in all prior paragraphs as

though fully set forth herein.

       79.     Plaintiff did not receive fair consideration for the entry of the Judgment.

       80.     At the time the Judgment was entered, Plaintiff had no income and no ability to pay

its ordinary course obligations or the Judgment.

       81.     At all relevant times there was and is at least one creditor who held and holds

matured or unmatured unsecured claims against Plaintiff that were and are allowable under section

502 of the Bankruptcy Code.

       82.     As a result of the foregoing, Plaintiff is entitled to judgment under sections 275,

278, and 279 of the New York Debtor and Creditor Law and sections 544(b) and 550 of the

Bankruptcy Code annulling the entry of the Judgment and directing that it be set aside.

                                 FIFTH CAUSE OF ACTION
       (Avoidance of Fraudulent Conveyance Under 11 U.S.C. §§ 544(b) and 550 and
                      N.Y. Debt. & Cred. Law § 274, 278 and/or 279)

       83.     Plaintiff repeats and realleges the allegations contained in all prior paragraphs as

though fully set forth herein.

       84.      Plaintiff did not receive fair consideration for the obligation set forth in the

Affidavit.

       85.     At the time the Affidavit was executed, Plaintiff was engaged in or was about to

engage in a business or transaction for which the property remaining after the conveyance was an

unreasonably small capital.




                                                11
19-01450-smb      Doc 3     Filed 01/06/20 Entered 01/06/20 20:26:26            Main Document
                                          Pg 12 of 14


         86.   At all relevant times there was and is at least one creditor who held and holds

matured or unmatured unsecured claims against Plaintiff that were and are allowable under section

502 of the Bankruptcy Code.

         87.   As a result of the foregoing, Plaintiff is entitled to judgment under sections 274,

278, and 279 of the New York Debtor and Creditor Law and sections 544(b) and 550 of the

Bankruptcy Code annulling the obligation set forth in the Affidavit and directing that it be set

aside.

                                   SIXTH CAUSE OF ACTION
         (Avoidance of Fraudulent Conveyance Under 11 U.S.C. §§ 544(b) and 550 and
                        N.Y. Debt. & Cred. Law § 274, 278 and/or 279)

         88.   Plaintiff repeats and realleges the allegations contained in all prior paragraphs as

though fully set forth herein.

         89.    Plaintiff did not receive fair consideration for the entry of the Judgment.

         90.   At the time the Judgment was entered, Plaintiff as engaged in or was about to

engage in a business or transaction for which the property remaining after the conveyance was an

unreasonably small capital.

         91.   At all relevant times there was and is at least one creditor who held and holds

matured or unmatured unsecured claims against Plaintiff that were and are allowable under section

502 of the Bankruptcy Code.

         92.   As a result of the foregoing, Plaintiff is entitled to judgment under sections 274,

278, and 279 of the New York Debtor and Creditor Law and sections 544(b) and 550 of the

Bankruptcy Code annulling the entry of the Judgment and directing that it be set aside.




                                                 12
19-01450-smb        Doc 3    Filed 01/06/20 Entered 01/06/20 20:26:26              Main Document
                                           Pg 13 of 14


                                  SEVENTH CAUSE OF ACTION
                    (Disallowance of Claim under 11 U.S.C. § 502(b) and (d))

       93.       Plaintiff repeats and realleges the allegations contains in all prior paragraphs as

though fully set forth herein.

       94.       By proof of claim dated December 12, 2019 (the “Claim”), Azari has asserted a

secured claim in the amount of $3,605,152.23 based on the Judgment.

       95.       The Claim is not supported by the books and records of Plaintiff and is only

supported by the Affidavit and Judgment. To the extent the Affidavit and Judgment are avoided,

the Claim must be disallowed.

       96.       As a result of the foregoing, Plaintiff is entitled to an order disallowing the Claim.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

against Azari:

       1.        avoiding the obligations created by the Affidavit as fraudulent conveyances under

sections 273, 278, and 279 of the New York Debtor and Creditor Law and section 544(b) of the

Bankruptcy Code;

       2.        avoiding the transfers represented by entry of the Judgment as fraudulent

conveyances under sections 273, 278, and 279 of the New York Debtor and Creditor Law and

section 544(b) of the Bankruptcy Code;

       3.        avoiding the obligations created by the Affidavit as fraudulent conveyances under

sections 274, 278, and 279 of the New York Debtor and Creditor Law and section 544(b) of the

Bankruptcy Code;




                                                   13
19-01450-smb     Doc 3    Filed 01/06/20 Entered 01/06/20 20:26:26             Main Document
                                        Pg 14 of 14


       4.     avoiding the transfers represented by entry of the Judgment as fraudulent

conveyances under sections 274, 278, and 279 of the New York Debtor and Creditor Law and

section 544(b) of the Bankruptcy Code;

       5.     avoiding the obligations created by the Affidavit as fraudulent conveyances under

sections 275, 278, and 279 of the New York Debtor and Creditor Law and section 544(b) of the

Bankruptcy Code;

       6.     avoiding the transfers represented by entry of the Judgment as fraudulent

conveyances under sections 275, 278, and 279 of the New York Debtor and Creditor Law and

section 544(b) of the Bankruptcy Code;

       7.     disallowing the Claims; and

       8.     granting Plaintiff such other and further relief as may be just and proper.

 Dated: New York, New York
        January 6, 2020
                                                 BLANK ROME LLP

                                                 By:    /s/ Ira L. Herman
                                                        Ira L. Herman
                                                        Evan J. Zucker
                                                 1271 Avenue of the Americas
                                                 New York, NY 10020
                                                 Tel: 212-885-5000
                                                 Fax: 212-885-5001

                                                 Special Litigation Counsel for Plaintiff




                                               14
                                   EXHIBIT 3

Docketed Judgment in Azadeh Nasser Azari v. Wansdown Properties Corporation, N.V.,
                            Index No. 652137/2016
FILED: NEW YORK COUNTY CLERK 04/21/2016 12:51 PM         INDEX NO. 652137/2016
NYSCEF DOC. NO. 3                                  RECEIVED NYSCEF: 04/21/2016




                                1 of 3
2 of 3
3 of 3
                EXHIBIT 4

Excerpt from January 16, 2020 Court Hearing
                       UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF NEW YORK
1    In re:                                   Case No. 19-13223-smb
2     WANSDOWN PROPERTIES CORPORATION N.V., New York, New York
                                              January 16, 2020
                                      Debtor. 10:43 a.m. - 12:07 p.m.
3

4    19-13223-SMB, WANSDOWN PROPERTIES CORPORATION N.V., CHAPTER 11
     CASE CONFERENCE; MOTION PURSUANT TO 11 U.S.C. 363 AND 365 AND
5      FED. R. BANKR. P. 2002 AND 6004 FOR AN ORDER APPROVING THE
        SALE OF THE DEBTOR'S REAL PROPERTY; CONFIRMATION HEARING
6    A P P E A R A N C E S :
7    For the Debtor:               PAUL A. RUBIN, ESQ.
                                   HANH V. HUYNH, ESQ.
8                                  Rubin LLC
                                   345 Seventh Avenue, 21st Floor
9                                  New York, New York 10001
                                   (212) 390-8054; (212) 390-8064 fax
10
     For Secured Creditor,         NADER MOBARGHA, ESQ.
11
     Azadeh Nasser Azari:          Beys Liston & Mobargha LLP
12                                 641 Lexington Avenue, 14th Floor
                                   New York, New York 10022
13                                 (646) 755-3603; (646) 755-3599 fax

14   For National Investment       DAWN KIRBY, ESQ.
       Bank:                       Kirby Aisner & Curley LLP
15                                 700 Post Road, Suite 237
                                   Scarsdale, New York 10583
16                                 (914) 401-9500
17   Special Litigation and Tax    IRA L. HERMAN, ESQ.
       Counsel for Debtor:         Blank Rome LLP
18                                 1271 Avenue of the Americas
                                   New York, New York 10020
19
                                   (212) 885-5052; (914) 629-4221 fax
20
     For 29 Beekman Corp:          SETH ANDREW AKABAS, ESQ.
21                                 Akabas & Sproule
                                   488 Madison Avenue, 11th Floor
22                                 New York, New York 10022-5702
                                   (212) 308-8505; (212) 308-8582 fax
23
     Transcriber:                  AA EXPRESS TRANSCRIPTS
24                                 (888) 456-9716
                                   aaexpress@court-transcripts.net
25
          (Proceedings recorded by electronic sound recording)
         In re Wansdown Properties Corporation N.V. - 1/16/20              53

1    file a plan.   You're going to have to file another disclosure

2    statement and re-solicit at least the unsecured class.         You

3    don't have to re-solicit the secured class, I wouldn't thing.

4    They're not affected.

5              MR. RUBIN:    We understand.

6              THE COURT:    All right.

7              ALL COUNSEL:   Thank you.

8              THE COURT:    Thank you.    (Pause.)   Let me move things

9    along.   You're going to file an adversary?      Have you filed your

10   adversary proceeding?

11             MR. HERMAN:    We filed.

12             THE COURT:    All right.    And your theory is what?

13             MR. HERMAN:    The theory is that at the time that the

14   Debtor granted confession of judgment to Ms. Azari, the Debtor

15   was not obligated to Ms. Azari for any amount.

16             THE COURT:    So, you're seeking to void the obligation.

17             MR. HERMAN:    To avoid the obligation and the judgment.

18   There are two transfers, arguably.       The creation of the

19   obligation and the recording the lien and the judgment.

20             THE COURT:    Isn't the argument foreclosed that there

21   was no obligation at the time?       Couldn't you have raised that in

22   state court as an --

23             MR. HERMAN:    But, Your Honor, the Debtor could not

24   have raised the fraudulent conveyance argument in state court.

25             THE COURT:    Putting aside the fraudulent conveyance,
         In re Wansdown Properties Corporation N.V. - 1/16/20            54

1    there's a difference between saying something is not supported

2    by consideration for contract law, and saying that there's no

3    fair equivalent for the lien --

4             MR. HERMAN:   The latter is the theory --

5             THE COURT:    Well, I guess for the obligation.

6             MR. HERMAN:   Right.   The latter is the theory of the

7    case because that was a creditors' remedy pre-petition and the

8    Debtor's --

9             THE COURT:    No, I understand.

10            MR. HERMAN:   And, Your Honor, what I was going to get

11   up and say when you started ruling and you sat down, was Your

12   Honor, the Debtor's intention is to seek a scheduling order that

13   would allow this case to be resolved before Your Honor retires.

14            MR. HERMAN:   There's like a hard stop on that date,

15   Judge.

16            THE COURT:    That's a very compelling argument.

17            MR. RUBIN:    Your Honor, when we submit this more

18   vanilla sale order, would you like a blackline against the

19   blackline or against the original?

20            THE COURT:    A blackline against the original.    I

21   haven't looked at the other one.     And email it to my chambers.

22            MR. RUBIN:    Very good, Your Honor.

23            THE COURT:    In Word format and you can send the

24   blackline in PDF.   That's usually the way it works.   All right.

25   Thank you very much.
                              EXHIBIT 5

Excerpt from Debtor’s Title Report: Judgment Docket and Lien Information
                 EXHIBIT 6

Sale Prices From 2015 – 2019 For The Townhouse
                                   EXHIBIT 7

December 17, 2017 Contract of Sale between the Debtor and Secured Capital Ptrs. LLC
FILED: NEW YORK COUNTY CLERK 01/24/2018 08:17 PM                                                                                                                                                                                 INDEX NO. 150780/2018
NYSCEF DOC. NO. 2                                                                                                                                                                                                          RECEIVED NYSCEF: 01/24/2018




                                                                                                                                         KDW DRAFT                                        12/17/2017
                                                                                                Contract                 of Sale

                            THIS                   CONTRACT                                      OF             SALE                 (this               "Contract")                                is        made
                                                                                                       18*
              and           entered                  into             as        of        the          18           day             of        December,                            2017                  by         and

              between                         WANSDOWN                                                 PROPERTIES                                                CORPORATION
              N.V.,           a Netherlands                                 Antilles                      limited                liability                 company,                            having                  an

              address                 at            Schottegatweg                                         Oost               44,              Curacao                        ("Seller")                             and

              SECURED                               CAPITAL                                PARTNERS                                      LLC,             having                    an         address                     at

              10727               Wilshire                     Blvd.,                Los            Angeles,                     CA             90024                  ("Parchaser").

              The          parties                 hereby                  agree               as      follows:

                             1.Premises.

                                          (a)       Seller                  shall               sell            and            convey                     and               Purchaser                          shall

              purchase                        the               property,                            together                            with              all               buildings                              and
                                                                                                                                                           "Premises"
              improvements                                     thereon                          (collectively                                 the          "Premises"),                                        more

              particularly                         described                         hereinbelow                                and            commonly                            known                      as      29

              Beekman                     Place,                New               York,                New               York.

                                          (b)       Seller                 shall                cause               to         be         conveyed,                           and              Purchaser

              shall          accept,                 good,                 unencumbered                                        and         insurable                         fee         simple                    title

              to      the         Premises                       in        accordance                               with            the            terms                of        this          Contract,
              together               with                 Seller's                   ownership                           and         rights,                if        any,         to         land             lying
              in       the          bed              of         any               street                  or        highway,                         opened                        or          proposed,

              adjoining                   the             Premises                        to        the         center               line           thereof,                      including                         any
              right          of      Seller                to         any            unpaid                    award                by         reason                  of         any          taking                 by
              condemnation                                 and/or                 for           any            damage                    to        the      Premises                           by        reason

              of      change                  of     grade                 of        any            street            or        highway.                         Seller             shall                deliver

              at      no          additional                          cost            to         Purchaser,                          at         Closing                      (as          hereinafter

              defined),                   any             documents                             that           Purchaser                        may              reasonably                          require

              for          the        conveyance                                     of          such                title               and             the            assignment                                  and

              collection                   of        such             award                 or       damages.
                                                                                                                                                                                                     Seller'
                                          (c)       Purchaser                             shall                cooperate                        with              Seller,                 at         Seller's

              request,               to        alter            and             amend                    this         Contract                      prior               to        Closing                      so      as

              to      qualify                 as      a tax                free            exchange                        as       defined                      in      Section                    1031               of

              the      Internal                    Revenue                      Code                of         1986            as        amended.

                                          (a) Purchaser                               shall               have             the           right            at          any          time             prior              to

              Closing                (as            herein                 defined)                       to        assign,                and            transfer                      the         benefits

              and       burdens                     to,        this         Contract                      by        notice                in       writing                   to     Seller                to        any
              person              with             which               Purchaser                           is directly                        or     indirectly                         affiliated.

                            2. Personal                           Property.                              This             sale            also            includes                       all        fixtures

              now            attached                     or      appurtenant                                  to        the         Premises,                          but         excludes                          all

              personal                property                        including                        chandeliers,                             furniture                     and          household

              furnishings,                         artwork,                      sculptures,                          statuaries                     and               items             of     personal

              property                on           the      grounds                        of       the         Premises.

                            3. Purchase                           Price.                   The             Purchase                        Price                 for         the         sale             of        the

              Premises                   is        SEVENTEEN                                        MILLION                              AND              NO/100                         DOLLARS
FILED: NEW YORK COUNTY CLERK 01/24/2018 08:17 PM                                                                                                                                                                                        INDEX NO. 150780/2018
NYSCEF DOC. NO. 2                                                                                                                                                                                                                 RECEIVED NYSCEF: 01/24/2018

               ($17,000,000),                                    payable                      as         follows:

                                              (a) on             the          signing                      of        this          Contract,                          by         bank              wire          to         the

               client              trust                  account                        of         Escrowee                             (as          herein                      defined),                      to          be

               confirmed                            in         writing                   by          Purchaser's                              bank                  within                 two              business

               days            after                execution                        hereof                     and              which                will             be            held              in      escrow

               pursuant                      to          Paragraph                            4 hereof                       (the             "Down                    Payment'):                                     ONE
               MILLION                               SEVEN                          HUNDRED                                        THOUSAND                                           AND                     NO/100
               DOLLARS                               ($1,700,000).

                                              ø>          on          Closing                       (as          herein                      defined),                       by            bank               wire             to

               Escrowee's                                 client               trust                 account                        or             Purchaser's                               good                check

               payable                        to               the            Escrowee:                                FIFTEEN                                      MILLION                                   THREE
               HUNDRED                                            THOUSAND                                                  AND                          NO/100                                    DOLLARS
               ($15,300,000).

                              4.   Down                    Payment                            in     Escrow.

                                        (a) Seller's                                 attorney                         identified                           on         the             signature                       page
                                   (" Escrowee"
               hereto              ("Escrowee")                                     shall                hold              the          Down                Payment                          in        escrow                  in

               a       segregated                              interest                  bearing                      bank               account                       at            Citibank,                    N.A.,
                153        East               53rd               Street,                  New               York,                 NY                 10043                   until               the          Release

               Date            (as           herein                  defined).                       All         interest                     shall             be         for         the          account                   of

               Seller.

                                              ø) From                        and          after             complete                          execution                          of        this          Contract,
               Purchaser                       shall              commence                                due         diligence                       regarding                            title          and         right

               of       possession                                to          the              Premises                           and              review                       of          the             physical

               condition                       of         the           Premises,                          including                          physical                       inspection                          of         the
                                                                           is"
               Premises                       in         its     "as                      condition.                             Purchaser                           shall            have               the       right,
               exercisable                               by          notice                    in         writing                   to             Seller,                 to          terminate                           this
                                                                                                                                                     ("                                  Date"
               Contract                      on           or         before               January                          8,     2018               ("Release                           Date")                  based

               on       the        result                 of      its        diligence                      and             inspection.                             Purchaser                          shall          only
               exercise                  its        right               of     termination                             based                  on         its         good             faith          judgment
                                                                                                                                                                                                         Seller'
               that       there                is        a previously                                undisclosed                              material                       defect                 in Seller's

               title      or         right                of      possession                               and         occupancy                                of     the            Premises                        or       in

               its     physical                     condition,                           such              as        for         example                       if     structural                         repairs              to

               the       Premises                         would                require                     an        investment                            substantially                                 in     excess
          co
       -0<~®   of       $10%006.                                Purchaser                            reaffirms                          its         good                   faith              intention                       to

   5           complete                       the          purchase                           of     the         Premises                           on         the         terms                   set        forth           in

               this      Contract                         absent                   a material                        undisclosed                                defect                in      Seller's                 title

               or      right            to     possession                            of            the      Premises                          or      in        its     physical                         structure.

               Should                Purchaser                               exercise                      such                 right          to          termination,                                Escrowee

               shall           return                the             Down                 Payment                           to      Purchaser.                             If        Purchaser                        does

               not       give            such                  notice               in        writing                  to        the          Escrowee                           on         or      before                 the

               Release                       Date,                Escrowee                               shall               pay              the           Down                       Payment                         plus

               interest              thereon                      to         the         Seller.

                                              (c)        The             parties                    acknowledge                                     that              Escrowee                           is     acting

               solely              as        a stakeholder                                    at    their             request                   and             for        their             convenience

               and        that           Escrowee                             shall                not          be         liable             to      either                    party              for         any          act

               or      omission                      on          its         part         unless                 taken                  or     sufFered                         in     bad           faith            or      in
FILED: NEW YORK COUNTY CLERK 01/24/2018 08:17 PM                                                                                                                                                                                    INDEX NO. 150780/2018
NYSCEF DOC. NO. 2                                                                                                                                                                                                             RECEIVED NYSCEF: 01/24/2018

              willful             disregard                         of         this         Contract                          or     involving                          gross                     negligence

              on        the        part                 of         Escrowee.                              Seller                    and             Purchaser                                 jointly                  and

              severally                     (with                  right                  of          contribution)                                     agree                   to            defend                    (by
              attorneys                  selected                        by         Escrowee),                             indemnify                             and              hold                 Escrowee

              harmless                   from                      and              against                     all            costs,                   claims                       and               expenses
                                                                                      attorneys'
              (including                      reasonable                                                                      fees)                incurred                          in           connection

              with          the         performance                                    of            Escrowee's                             duties                   hereunder,                                  except

              with            respect                       to      actions                       or           omissions                            taken                       or          suffered                        by
              Escrowee                   in           bad           faith             or        in      willful                    disregard                      of         this                Contract                    or

              involving                  gross                   negligence                          on        the         part            of       Escrowee.

                                        (a) Escrowee                                  may               act         or         refrain                  from               acting                   in       respect

              of      any         matter                    referred                   to        herein                   in        full           reliance                       upon                  and           with

              the       advice              of         counsel                   which                  may              be        selected                     by         it        (including                        any
              member                of           its        firm)               and             shall           be         fully              protected                           in        so         acting                or

              refraining                 from                    action               upon             the          advice                 of       such             counsel.

                                        (e)            Escrowee                             acknowledges                                           receipt                        of             the             Down
              Payment                    by                  check                    subject                       to             collection                           and                      Escrowee's

              agreement                     to         the          provisions                            of        this           paragraph                           by             signing                    in        the

              place           indicated                      on          the        signature                       page             of         this         Contract.

                                        (1)           Escrowee                             or          any            member                            of        its                firm                shall              be

              permitted                  to            act         as          counsel                    for            Seller               in         any            dispute                        as        to        the

              disbursement                                  of           the           Down                     Payment                             or           any                 other                   dispute

              between               the           parties                     whether                    or         not         Escrowee                          is         in        possession                            of

              the       Down             Payment                          and             continues                       to        act         as Escrowee.

                                        (s) Seller                       shall            be         liable              to        Purchaser                         for          any              loss          of     the

              Down             Payment.

                         5. Covenants                                Prior                 To          Closing.

                                        (a) Closing                              shall               occur                 as        herein                  provided                              on         a       date

              designated                      by             Purchaser                          by         notice                   in        writing                    to            Seller                 but          no
              later     than               ninety                         (90)              days                after                the            date                of             this              Contract
              ("                         Date"
              ("Outside                  Date").

                                        (b)            Purchaser                                shall                 have                    the               right                     and                option,
              exercisable                        if         at     all         prior              to      the             expiration                         of         such                     ninety               (90)

              period,             by          notice                     in         writing                    to         Seller,                  to        extend                       the            date              for

              Clositig             to         a        further                  date             designated                              by         Purchaser                               but             no        later

              than       the       date                sixty             (60)          days               after            the           Outside                   Date.                    If     Purchaser

              so      elects           to         extend                      the          date           of         Closing,                       Purchaser                               shall             pay            to

              Escrowee                      the                  additional                            sum                of         ONE                     MILLION                                        SEVEN
              HUNDRED                                        THOUSAND                                                 AND                           NO/100                                    DOLLARS
                                                        ("                                           Payment"
              ($1,700,000)                              ("Extension                                  Payment")                             which                     shall                   be             credited

              against           the         balance                       of        the         Purchase                       Price               then           remaining                                 due.

                                        (c) From                         and           after              the            Release                    Date                until                    the         date           of

              Closing               or                the          Outside                        Date                as            extended                          (which                           is        later),
              Purchaser                     shall                  pay              the           following                           costs                  associated                                with             the

              Premises                 whether                       or         not            Closing                    shall            occur:                 (i)           Seller's                     current

              monthly                   mortgage                                payments                                 {$TBC),                         (ii)              monthly                               utility
FILED: NEW YORK COUNTY CLERK 01/24/2018 08:17 PM                                                                                                                                                                       INDEX NO. 150780/2018
NYSCEF DOC. NO. 2                                                                                              F,F                                                                                               RECEIVED NYSCEF: 01/24/2018

              charges,                                           prope                         taxes                 falling               due            in        this           pe          od         and
                                        iii)        any

              (iv)       existi             g structural                                       ages             to      the          Premises                       at        a
                                                                                                                                                                                    cost
                                                                                                                                                                                                    not         to

              exceed                                HUNDRED                                              OUSAND                            DOLLARS                                  ($M        (),000)
                                                                                             Costs"
              (collective                         "Pre-Closing                               Costs").

                                        (a) Should                        Closing                   not          occur               on          or      before                   the         Outside

              Date          as       may                be      extended                       by          the         terms                hereof                   for          any           reason

              other           than             Seller's                refusal                 to        perform                     or          to      deliver                    title          to      the

              Premises                  as        herein                  agreed               or         Seller's                   other               material                       breach                  of

              this       Contract,                        Seller                may            retain                 the           Down                   Payment                           and           the

              Extension                     Payment                       for         its      own               account                    as         liquidated                           damages

              for     Purchaser's                            failure             to        complete                     the          purchase                       of        the        Premises

              as      herein                agreed.                  Otherwise                            Seller               shall               promptly                          return                the

              Down             Payment                        and          Extension                        Payment                        (if         any),             and            repay              the

              Pre-Closing                         Costs,             to       Purchaser                        without                interest.

                         6.       Acceptable                               Funds.                        All           money                       payable                        under                   this

              Contract,                unless                 otherwise                      specified,                      shall           be         paid             by:

                                        (a) Cash                but        not         more               than          $500.00;

                                        (b) Wire                 transfer                    or      official                  bank               check                  issued                by         any

              bank,              savings                      bank,                 trust                company                           or           savings                       and               loan

              association                      having                  a banking                          office               in     the              State             of       New               York,
              unendorsed                         and          payable                  to      the         order               of         Seller,              or        as         Seller              may
              otherwise                  direct                upon             reasonable                            prior           notice                   (by            telephone                        or

              otherwise)                    to     Purchaser,                         and

                                        (c)       As           otherwise                          agreed                 to          in          writing                   by           Seller                 or

              Seller's            attorney.

                         7. Permitted                            Exceptions.                               The             Premises                       are            sold           and             shall

              be     conveyed                     subject                 to:

                                        (a) Zoning                        and          subdivision                             laws               and          regulations,                               and

              landmark,                     historic                 or         wetlands                       designation,                             provided                        that            they
              are      not         violated                     by         the             existing                   buildings                         and              improvements

              erected             on        the         property                 or         their         use;

                                       (b) Consents                           for      the          erection                   of         any          structures                       on,         under

              or     above             any         streets               on      which               the          Premises                        abut;

                                       (c) Encroachments                                            of         stoops,                areas,               cellar                  steps,               trim

              and      cornices,                   if     any,           upon               any          street          or         highway;                     and

                                       (d) Real                 estate              taxes            that            are        a lien,                 but         are           not         yet         due

              and     payable.

                         s. Seller's                    Representations                                        and           Covenants.

                                       (a)Seller                 represents                         and          warrants                    to        Purchaser                        that:

                                                        c) The             Premises                       abut          or      have               a right                of        access                to     a

             public            road;             and

                                                        of)     Seller                is      the          sole            owner                  of       the           Premises                         and

             has         the         full          right,                 power                and              authority                         to       sell,               convey                     and

             transfer             the          same             in        accordance                           with            the         terms               of        this           Contract,
              free       and       clear            of        any          and         all        encumbrances                                    of     any             nature               or        kind

             whatsoever                        except               as     specifically                           permitted                       hereunder.
FILED: NEW YORK COUNTY CLERK 01/24/2018 08:17 PM                                                                                                                                                                     INDEX NO. 150780/2018
NYSCEF DOC. NO. 2                                                                                                                                                                                              RECEIVED NYSCEF: 01/24/2018

                                         (b)          Seller                covenants                              and            warrants                         that            all          of       the

              representations                                 and           warranties                           set          forth           in        this            Paragraph                     shall

              be      true         and          correct               at        Closing.

                                         (c)         Except                     as         otherwise                           expressly                       set             forth         in         this

              Contract,                  none                of      Seller's                     covenants,                      representations,                                     warranties

              or       other             obligations                              contained                         in         this           Contract                         shall        survive

              Closing.

                          9 FinCen                           Form                 8300.               Purchaser                        covenants                          that          Purchaser

              shall          cooperate                       with           Escrowee                          in        the      preparation                            and        delivery                   of

              the       FinCen                   Form                8300              (Report                     of     Cash                Payment                      Over            $10,000

              Received                   in        a Trade                  or       Business)                      ("FinCen                         Form                 8300").

                        10. Purchaser         Representation.              Purchaser         acting, directly or                                               is not
              indirectly, for or on behalf of any person, group, entity, or nation named on any sanction list of
              the European Union, the Principality    of Liechtenstein or by any Executive Order or the United
                                                                                                        Person,"
              States Treasury Department as a terrorist, "Specially Designated National and Blocked
              or other banned or blocked person, entity, nation, or transaction pursuant to any law, order, rule,
              or regulation that is enforced or administered by the Ogice of Poreign Assets Control; and
              Purchaser is not engaged in this transaction, directly or indirectly on behalf of or instigating or
              facilitating this transaction, directly or indirectly on behalf of, any such person, group, entity, or
              nation. Any breach by Purchaser of the representations in this Paragraph 9, shall constitute a
              default hereunder and entitle seller to immediately terminate this Contmet of Sale and retain the
              Down Payment.
                    11. Purchaser    Diselosure.   Within one (1) business day of delivery by Seller of a fully
              executed Contract of Sale, Purchaser shall provide Seller a written disclosure of the identity of
              each and every individual    who, directly or indirectly, owns any equity interest in Purchaser.
               Such disclosure shall include such individual's   (s') driver's license, passport, or other similar
              identifying documentation.  Purchaser's failure to comply with this Paragraph 10, shall constitute
              a default hereunder and entitle Seller to immediately terminate this Contract of Sale and retain
              the Down Payment.

                          12. Condition                                    of        Property.                           Purchaser                           acknowledges                               and

              represents                   that          Purchaser                           is    fully            aware               of     the           physical                    condition

              and         state            of          repair               of         the          Premises                         and           of        all         other            property
              included                in         this             sale,          based                on         Purchaser's                             own             inspection                     and

              investigation                            thereof,                   and              that            Purchaser                        is         entering                   into          this

              Contract                based                       solely               upon               such               inspection                        and             investigation

              and             not                upon                      any                   information,                                 data,                     statements                           or

              representations,                                    written                  or         oral,             as       to         the          physical                      condition,

              state          of     repair,              use,              cost            of      operation                     or        any           other             matter            related

              to    the           Premises                    or      the         other               property                    included                      in       the       sale,             given

              or      made            by              Seller               or        its          representatives,                                  and            shall               accept           the

              same           "AS           IS/WHERE                                    IS-in              their          present                   condition                      and       state            of

              repair.                 All               plumbing                                (including                       water                   supply                    and            septic

              systems,                if        any),               heating                     and        air          conditioning,                              if     any,           electrical

              and         mechanical                               systems                      (including                       elevators),                            equipment                       and

                                                in      the          building(s)                           located                     on          the         property                    shall             be
              machinery
                                                                                                                               IS"
              delivered                  in          their          "AS              IS/WHERE                                               condition                      at      the      time             of

                                           subject                    to          reasonable                             use,            wear,                  tear             and         natural
              Closing
              deterioration                           between                     the             date           hereof                and           the           date           of      Closing,
              without               any            reduction                      in       the        purchase                        price             or     claim              of      any         kind

              for                  change                    in     such             condition                     by         reason               thereof                 subsequent                        to
                      any
              the         date                of             this           Contract.                            Purchaser                           and                 its           authorized
FILED: NEW YORK COUNTY CLERK 01/24/2018 08:17 PM                                                                                                                                                                                    INDEX NO. 150780/2018
NYSCEF DOC. NO. 2                                                                                                                                                                                                             RECEIVED NYSCEF: 01/24/2018

              representatives                                  shall           have               the           right,              at reasonable                                times               and          upon

              reasonable                          notice                    (by             telephone                               or         otherwise)                               to          Seller,                 to

              inspect               the          Premises                        before                 Closing.

                          n.         Governmental                                               Violations.                                    Seller                 shall                  convey                    and

              Purchaser                         shall           accept                    the         Premises                           subject                 to         any          violations                         of

              law        or         municipal                             ordinances,                             orders                      or        requirements,                                 noted                 or

              issued               as      of         the           date            of     Contract                          through                      and          including                       the            date

              of      Closing,                    by           any         governmental                                      department                           having                     authority                      as

              to       lands,                   housing,                       buildings,                           fire,                health,                  environmental                                        and

              labor             conditions                                 affecting                         the               Premises,                              including                            without

              limitation                        the             violation                         for            the               cracked                     masonry                             wall.               The

              Premises                    shall               be       conveyed                         subject                     to        such            violations,                           notes              and

              orders                at           Closing.                        Seller                     shall                  furnish                    Purchaser                             with               any
              authorizations                                    necessary                             to          make                        the            searches                         that               could

              disclose                  these             matters

                          14. Insurable                                    Title.                 Seller                    shall             give             and               Purchaser                          shall

              accept               such               title          as     a reputable                                title            insurance                      company                         shall               be

              willing               to          approve                        and          insure                     in          accordance                           with                 its      standard

              form         of           title           policy                 approved                           by          the         New                York                State              Insurance

              Department,                               subject                     only               to         the              matters                    provided                         for          in         this

              Contract.
                                                                                                                                                       "Closing"
                                         Closing,                          Deed                       and                   Title.                                                           means                      the

              settlement                         of           the         obligations                             of           Seller                   and           Purchaser                        to             each

              other        under                  this              Contract,                     including                          the           payment                       of     the          Purchase

              Price           to         Seller,                and            the          delivery                          to        Purchaser                           of        a bargain                        and

              sale       fee         title             simple                  deed              with             covenant                             against               grantor's                      acts            in

              proper                statutory                         short               form                for             recording,                          duly                executed                         and

              acknowledged,                                     so        as        to      convey                       to         Purchaser                         fee             simple                title          to

              the       Premises,                              free            of         all          encumbrances,                                          except                    as          otherwise

              herein               stated.                    The           deed                shall              contain                         a     covenant                       by           Seller                as

              required                  by        Section                   13(5)                of         the        Lien              Law.

                                    Closing                      Date                and              Place.                  Closing                     shall             take             place               at    the

              office           of        Seller's                    attorney,                    Kelley                      Drye                 &      Warren                  LLP,               101            Park

              Avenue,                   New                  York,             New                York,                  at        the         time             and              date          designated

              by       Purchaser                        by           notice                in     writing                      to        Seller               but           no         later          than             the

              Outside                Date               as      may              be        extended                          as provided                            herein.

                         17. Conditions                                        to         Closing.                          This              Contract                       and             Purchaser's

              obligation                        to            purchase                      the             Premises                           are            also               subject                   to          and

              conditioned                             upon                 the            fulfillment                              of         the          following                               conditions

              precedent:

                                          (a)         The             accuracy,                            as          of          the             date          of          Closing,                       of         the

              representations                                   and         warranties                              of         Seller                  and        Purchaser                           made                 in

              this      Contract                        of      Sale.

                                          (b) The                   delivery                     of     the            Premises                          and          all        building(s)                           and

              improvements                                      comprising                                  a          part               thereof                      in             broom                      clean

              condition,                        vacant                 and               6'ee         of         leases                  or        tenancies,                         together                      with
FILED: NEW YORK COUNTY CLERK 01/24/2018 08:17 PM                                                                                                                                                                                      INDEX NO. 150780/2018
NYSCEF DOC. NO. 2                                                                                                                                                                                                               RECEIVED NYSCEF: 01/24/2018

              keys          to      the         Premises.

                                          (c) Delivery                               by          the           parties                at           Closing                   of             affidavits                        in

              compliance                            with           state                  and            local           law             requirements                                      to      the            effect

              that         there            is        installed                       in         the           Premises                        a     smoke                  detecting                             alarm

              device              or      devices.

                                          (ø          Delivery                            by           the            parties                   of           any            other                     affidavits

              customarily                           required                    as         a condition                         ofrecording                                 the              deed.

                                       Deed                 Transfer                              and             Recording                                    Taxes.                       At          Closing,
              certified                   or        official                    bank                   checks                 payable                          to         the              order               of        the

              appropriate                           State,             City                or         County                  officer                     in        the         amount                       of         any
              applicable                       transfer                and/or                     recording                        tax          payable                    by              reason                 of     the

              delivery                 or        recording                           of         the        deed             shall              be        delivered                          by         the         party
              required                 by           law        or          by             this           Contract                    to        pay              such             transfer                      and/or

              recording                        tax,           together                            with                any            required                         tax                  returns                     duly
              executed                      and            sworn                     to,         and             such           party                     shall            cause                      any              such

              checks                  and           returns                     to         be            delivered                      to           the            appropriate                              officer

             promptly                     after             Closing.                        The             obligation                         to       pay          any              additional                         tax

              or      deficiency                       and            any             interest                   or      penalties                           thereon                       shall            survive

              Closing.

                            19.        Apportionments                                                    and             Other                          Adjustments;                                         Water
             Meter                and            Installment                                Assessments.

                                          (a)       To         the              extent                     applicable,                              the          following                              shall              be

              apportioned                             as        of          midnight                              of         the               day               before                     the             day             of

              execution                        of      this            Contract                             and             shall              be            deemed                         Pre-Closing
              Costs              hereunder                     payable                           by         Purchaser                          but           reimbursed                                by         Seller

             if,     as         and       when               required                            by        Paragraph                           5 hereof:                        (i)         taxes,                water

             charges                   and            sewer                rents,                     on       the          basis                  of        the          fiscal                 period                  for

             which               assessed;                     (ii)         fuel;                (iii)         premiums                             on         existing                     transferable

             insurance                         policies                    and                   renewals                       of             those                 expiring                           prior               to

             Closing;                  (iv)          vault            charges;                           (v)     rents             as          and           when               collected.

                                          (b)If           Closing                      shall               occur             before                     a new              tax             rate         is        fixed,
             the          apportionment                               of         taxes                shall            be     upon                   the         basis                of        the         tax        rate

             for          the       immediately                             preceding                            fiscal              period                     applied                     to        the         latest

             assessed                  valuation.

                                          (c)If        there               is        a water                   meter               on          the         Premises,                            Seller              shall

             furnish                a reading                    to        a date                     not        more              than                 thirty            (30)              days             before

             Closing                   and            the        unfixed                          meter                charge                      and             sewer                   rent,             if        any,

             shall          be        apportioned                           on             the         basis           of      such                 last         reading.

                                          (øIf           at the             date                 of        Closing              the             Premises                        are             affected                   by
             an           assessment                         which                         is         or        may             become                           payable                          in         annual

             installments,                            and        the             first            installment                             is       then             a lien,                 or         has          been

             paid,              then             for         the            purposes                             of         this               Contract                         all             the          unpaid

             installments                           shall             be        considered                             due           and                shall         be          paid                by          Seller

             at      or     prior           to       Closing.

                                          (e)           Any                      errors                          or            omissions                                    in                   computing
             apportionments                                     or              other                      adjustments                                  at          Closing                            shall               be
FILED: NEW YORK COUNTY CLERK 01/24/2018 08:17 PM                                                                                                                                                                                      INDEX NO. 150780/2018
NYSCEF DOC. NO. 2                                                                                                                                                                                                              RECEIVED NYSCEF: 01/24/2018

              corrected                      within                     a         reasonable                        time                   following                             Closing.                             This

              subparagraph                                 shall                 survive                 Closing                       for            a      period                        of          60             days

              following                      Closing.

                           20. Allowance                                    for         Unpaid                     Taxes,                  etc.             Subject                     in        all        events

              to     the       terms               of          Paragraph                        5 hereof,                  Seller                 has           the         option                     to        credit

              Purchaser                       as            an          adjustment                            to         the            purchase                            price                    with                the

              amount                   of         any            unpaid                      taxes,             assessments,                                    water                   charges                         and

              sewer             rents,             together                       with           any          interest                  and           penalties                          thereon                       to         a

              date         not         less             than            five         (5)         business                      days              after             Closing,                          provided

              that         oHicial                 bills              therefor                  computed                        to         said             date            are            produced                            at

              Closing.

                           2L      Title                       Examination;                                    Seller's                         Inability                               to           Convey;
              Limitations                           of         Liability.

                                            (a)     Purchaser                            shall            order                 an           examination                                        of         title               in

              respect             of         the          Premises                       from           the         Title             Company                              or      any               agent               for

              the      Title           Company                           promptly                       after            the          execution                        of         this               Contract.

              Purchaser                       shall               cause                  a      copy               of       the              title            report                     and                of         any
              additions                      thereto                    to         be           delivered                        to          the             attorney                            for             Seller

              promptly                   after             receipt                 thereof.

                                            (b)     (i)          If         at      the          date              of       Closing                         Seller                    is         unable                        to

              transfer               title           to         Purchaser                        in       accordance                               with               this              Contract,                              or

              Purchaser                      has          other              valid              grounds                   for          refusing                       to        close,                  whether

              by       reason                of         liens,              encumbrances                                  or          other               objections                             to         title              or
                                                                                                                                "Defects"
              otherwise                     (herein                   collectively                        called                "Defects"),                                other                than             those

              subject             to        which                 Purchaser                        is     obligated                         to        accept                    title            hereunder

              or     which             Purchaser                            may           have            waived                     and          other               than              those                which

              Seller             has               herein                    expressly                        agreed                       to          remove,                               remedy                            or

              discharge                     and           if     Purchaser                        shall            be       unwilling                           to         waive                     the           same

              and        to      close              title             without                   abatement                        of        the         purchase                              price,                then,
              except             as          hereinafter                            set          forth,              Seller                  shall              have                    the            right,                  at

              Seller's             sole              election,                      either               to        take              such              action                    as          Seller                   may
              deem             advisable                         to         remove,                     remedy,                       discharge                            or       comply                            with

              such            Defects                     or      to         cancel               this             Contract;                         (ii)        if         Seller                   elects                    to

              take         action                  to          remove,                    remedy                    or          comply                       with                such                  Defects,
              Seller             shall              be            entitled                      from               time               to         time,                 upon                      Notice                        to

              Purchaser,                     to         adjourn                   the        date         for           Closing                    hereunder                               for         a period

              or      periods                 not              exceeding                        sixty           (60)             days                in         the             aggregate,                             and

              the       date           for          Closing                       shall           be          adjourned                          to         a      date                 specified                         by
              Seller            not           beyond                        such             period.                If          for          any             reason                      whatsoever,
              Seller             shall              not               have               succeeded                         in          removing,                                 remedying                                   or

              complying                            with                 such                 Defects                      at           the                expiration                                 of               such

              adjournment(s),                                   and          if     Purchaser                       shall              still         be         unwilling                            to       waive

              the       same                and           to          close             title         without                    abatement                                 of       the              purchase

              price,          then            either              party             may             cancel                this             Contract                    by          Notice                        to     the

              other           given               within                 ten         (10)           days                after          such                 adjourned                             date;                (iii)

              notwithstanding                                    the             foregoing,                        the          existing                        mortgage                               and             any
FILED: NEW YORK COUNTY CLERK 01/24/2018 08:17 PM                                                                                                                                                                                   INDEX NO. 150780/2018
NYSCEF DOC. NO. 2                                                                                                                                                                                                            RECEIVED NYSCEF: 01/24/2018

              matter            created                                 Seller                after                  the         date          hereof                    shall                be         released,
                                                             by
              discharged                        or         otherwise                        cured                   by      Seller                at     or        prior                to        Closing.

                                           (c) If            this           Contract                           is        cancelled                       pursuant                            to      its        terms,

              other         than                as         a result                of         Purchaser's                                default,                    this               Contract                    shall

              terminate                    and              come              to        an          end,                 and        neither                    party                shall                have         any
              further             rights,                    obligations                                or          liabilities                     against                        or         to        the         other

              hereunder                     or         otherwise,                           except                    that         Seller                 shall              pay             to      Purchaser

              the      sums               provided                      in    Paragraph                                  5 hereof.

                           n              Defaults                           and                    Remedies.                                      If              Purchaser                               defaults

              hereunder,                        Seller's                  sole           remedy                          shall           be        to         receive                    and         retain            the

              payments                         set          forth             in            Paragraph                              5      as            liquidated                            damages,                       it

              being            agreed                  that         Seller's                       damages                        in     case             of         Purchaser's                               default

              might             be               impossible                             to              ascertain                        and                  that                such               Purchaser

              payments                      constitutes                            a        fair         and               reasonable                              amount                      of         damages

              under            the          circumstances                                     and               is       not        a penalty.                               If     Seller                 defaults

              hereunder                          Purchaser                             may                   elect                either                 to           (i)           terminate                         this

              Contract                     and              recover                     all           Purchaser                           payments                                 asprovided                               in
                                                                                                                                                                                             Seller'
              Paragraph                           5           hereof                        or               (ii)            specifically                                    enforce         Seller's

              obligations                         to          convey                        the              Premises                         in          accordance                                 with             this

              Contract.                     Purchaser                         hereby                         expressly                       waives                     all         other                remedies

              available                   at     law           or       at    equity                     with              regard                 to      a Seller                      default.

                           a     Notices.                         Any              notice                    or          other           communication                                              ("Notice")
              shall        be        in        writing                  and            either:

                                           (a)        sent             by          either                     of           the         parties                     hereto                     or          by        their

              respective                       attorneys                     who                 are          hereby                   authorized                             to        do         so      on       their

              behalf             or             by          the           Escrowee,                                  by           registered                            or          certified                       mail,
              postage             prepaid,                        or

                                           (6)        delivered                        in          person                    or        by           overnight                            courier,                    with

              receipt            acknowledged,                                          to         the              respective                          addresses                            given             in     this

              Contract                    for         the         party             and             the              Escrowee,                          to         whom                      the         Notice              is

              to      be   given,                     or     to        such             other                  address                   as         such              party                  or      Escrowee

              shall        hereafter                         designate                           by           Notice                   given                  to        the             other             party             or

              parties             and                 the           Escrowee                                 pursuant                        to          this               paragraph.                              Each

              Notice            mailed                      shall            be         deemed                           given               on          the         third                   business                 day

              following                    the             date         of     mailing                          the         same,              except                    that                any         notice             to

              Escrowee                     shall              be        deemed                        given                 only          upon                 receipt                       by      Escrowee

              and       each          Notice                      delivered                        in        person                 or       by          overnight                           courier                shall

              be      deemed                    given               when               delivered,                            or

                                           (c) sent                by        fax            or        electronic                         internet                       communication                                       to

              the          party's                          attorney.                            Each                      notice                       by              fax                   or           internet

              communication                                       shall             be             deemed                         given                  when                     transmission                              is

              confirmed                     by         the          sender's                       fax          machine                      computer.

                           A    copy                  of      each             notice                    sent               to     a party                     shall               also             be         sent         to

              the       party's                  attorney.                     The                  attorneys                          for              the          parties                       are         hereby
              authorized                         to         give             and              receive                        on          behalf                    of         their                 clients              all

              Notices             and             deliveries.
FILED: NEW YORK COUNTY CLERK 01/24/2018 08:17 PM                                                                                                                                                                                INDEX NO. 150780/2018
NYSCEF DOC. NO. 2                                                                                                                                                                                                         RECEIVED NYSCEF: 01/24/2018

                            24.    No         Assignment.                                     This           Contract                           may             not             be       assigned                      by
              Purchaser                   without                     the            prior                 written                      consent                       of         Seller                 in        each

              instance                and           any              purported                             assignment(s)                                       made                    without                    such

              consent               shall           be     void.

                            25. Consultant.                                 Seller                    and              Purchaser                           each                 represents                          and

              warrants                    to         the              other                        that                it          has               not                  dealt                  with              any
              Consultant/Broker                                      in connection         with                                              this          sale             other                than          Core
                                                                              ("
              Capital               Holdings,                         LLC     ("Consultant")                                                         and                  Seller                 shall             pay
              Consultant                      3%         of       the          Purchase                           Price.                 Seller                and             Purchaser                          shall

              indemnify                      and         defend                     each              other             against                       any             costs,                  claims                and
                                                                                                                  attorneys'
              expenses,                  including                        reasonable                                                                 fees,                arising                out         of     the

              breach                on          their                respective                              parts                      of                           representation                                      or
                                                                                                                                                    any
              agreement                      contained                         in        this              paragraph.                               The              provisions                           of       this

              paragraph                  shall            survive                    Closing                      or,         if        Closing                     does             not         occur,             the

              termination                      of    this            Contract.

                            26. MisceHaneous.

                                        (a)              All                        prior                          understandings,                                                       agreements,
              representations                             and             warranties,                              oral                 or      written,                       between                       Seller

              and           Purchaser                      are              merged                           in             this              Contract;                           it          completely
              expresses                  their            full            agreement                               and              has           been                 entered                     into            after

              full        investigation,                         neither                      party             relying                      upon              any             statement                       made

              by      anyone              else           that         is not                  set      forth                in      this         Contract.

                                        (b)Neither                        this           Contract                           nor         any          provision                           thereof                  may
              be          waived,                   changed                         or              cancelled                                except                   in          writing.                        This

              Contract               shall           also            apply                    to      and          bind                 the         heirs,                 distributes,                        legal

              representatives,                                  successors                                 and                    permitted                               assigns                       of          the

              respective                  parties.                   The            parties                     hereby                       authorize                         their           respective

              attorneys                 to      agree                in        writing                     to          any              changes                      in         dates             and             time

              periods              provided                    for        in        this            Contract.

                                        (c) Any                singular                       word                or        term              herein                  shall              also           be        read

              as     in      the      plural               and             the           neuter                   shall                 include                     the         masculine                          and

              feminine               gender,                   whenever                             this          Contract                      may             require                    it.                                        .

                                      (a) The                 captions                        in      this         Contract                         are             for        convenience                             of

              reference                 only         and             in        no        way               define,                      limit          or           describe                     the         scope

              of     this         Contract                and             shall               not          be          considered                              in     the            interpretation

              of     this        Contract                 or      any            provision                         hereof.

                                      (e) This                 Contract                            shall          not              be        binding                      or      effective                    until

              duly          executed                 and          delivered                           by        Seller                  and         Purchaser.

                                      (1)        Seller                   and                  Purchaser                                shall                  comply                         with                IRC

              reporting                  requirements,                                   if         applicable.                               This              subparagraph                                   shall

              survive              Closing.

                                      (s) Each                   party               shall,                at      any             time             and             from               time          to        time,

              execute,                  acknowledge                                   where                        appropriate                                      and                deliver                  such

              further             instruments                         and            documents                                and             take             such             other             action               as

              may           be     reasonably                         requested                            by          the              other             in         order               to       carry             out

              the       intent           and         purpose                     of           this         Contract                             This            subparagraph                                   shall
FILED: NEW YORK COUNTY CLERK 01/24/2018 08:17 PM                                                                                                                                 INDEX NO. 150780/2018
NYSCEF DOC. NO. 2                                                                                                                                                   RECEIVED NYSCEF: 01/24/2018

              survive           Closing.

                                    (a) This          Contract          is     intended                   for      the        exclusive                benefit

              of    the   parties            hereto        and,    except              as   otherwise                    expressly               provided

              herein,           shall      not        be   for    the    benefit              of,          and        shall         not     create            any
              rights      in,      or   be     enforceable              by,     any         other           person             or    entity.

                   [REMAINDER                         OF PAGE            INTENTIONALLY                                          LEFT           BLANK
                                 SIGNATURES                       ON THE                FOLLOWING                                 PAGE]


              IN       WITNESS                WHEREOF,                  this         Contract                   has      been        duly         executed

              by    the   parties            hereto.

                                                                               SELLER:
                                                                              WANSDOWN                                          PROPERTIES
                                                                              CORPORATION
                                                                              N.V.,                   a          Netherlands                       Antilles

                                                                  limited             liability

                                                                               Company




                                                                              By:




                                                                                                                                Gholam            Reza           Golsorkhi

                                                                             -Direeter

                                                                              Attorney                    for     Seller:

                                                                              Kelley              Drye            4    Warren              LLP

                                                                               101       Park             Avenue

                                                                              New           York,               New        York           10178

                                                                              Attention:                    Robert             D.     Bickford,                  Jr.,

                                                                              Esq.

                                                                              Tel.:         (212)               808-7638

                                                                              Fax:          (212)               808-7897



                                                                              PURCHASER:


                                                                              SECURED                             CAPITAL
                                                                              PARTNERS                                LLC



                                                                              By:




                                                                                                      V 4cd                     f    t A4         zo          N         o   4L
                                                                              Name:
                                                                              Title:
                                                                                                  1


                                                                              Attorney                    for     Purchaser.
FILED: NEW YORK COUNTY CLERK 01/24/2018 08:17 PM                                                                                                     INDEX NO. 150780/2018
NYSCEF DOC. NO. 2                                                                                                                            RECEIVED NYSCEF: 01/24/2018

                                                                     Law        Offices           of   Anthony              A.

                                                          Capetola

                                                                     Two        Hillside          Avenue            -                   C
                                                                                                                         Building
                                                                     Willston             Park,        New      York         11596

                                                                     Attention:              Michael           C.       Barrows,
                                                          Esq.

                                                                     Tel:       (516)        746-2300

                                                                     Fax:       (516)        746-2318



                      Receipt        of     the    Down            Payment              is    acknowledged                       and   the

             undersigned             agrees       to    act   in     accordance                with      the        provisions          of

             Paragraph          4 hereof.

                                                                    ESCROWEE:


                                                                    KELLE                    DRYE            4 WARREN                        +



                                                                    By:


                                                                                                                                                 .


                                                                    Name:
                                                                    Title:



             PREMISES:


             Block:                1361
             Lot:           121
                            l21
                            .121

             County        or   Town:                  New    York           County

             dt
             Sl       tN.Add
FILED: NEW YORK COUNTY CLERK 01/24/2018 08:17 PM         INDEX NO. 150780/2018
NYSCEF DOC. NO. 2                                  RECEIVED NYSCEF: 01/24/2018
